

Exhibit 10-20









 
ASSET PURCHASE AGREEMENT
 


among


 
ASTEC INDUSTRIES, INC.,
 
 
ASTEC UNDERGROUND, INC.
 


and


 
THE CHARLES MACHINE WORKS, INC.
 
dated as of


October 31, 2012





10704629_5.DOC 
 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 
ARTICLE I DEFINITIONS

 
 
ARTICLE II PURCHASE AND SALE

 
Section 2.01                        Purchase and Sale of Assets 
 
Section 2.02                        Excluded Assets 
 
Section 2.03                        Assumed Liabilities 
 
Section 2.04                        Excluded Liabilities 
 
Section 2.05                        Purchase Price 
 
Section 2.06                        Allocation of Purchase Price 
 
Section 2.07                        Non-assignable Assets 
 
 
ARTICLE III CLOSING

 
Section 3.01                        Closing 
 
Section 3.02                        Closing Deliverables 
 
 
ARTICLE IV REPRESENTATIONS AND WARRANTIES OF SELLER

 
Section 4.01                        Organization and Qualification of Seller 
 
Section 4.02                        Authority of Seller 
 
Section 4.03                        No Conflicts; Consents 
 
Section 4.04                        Title to Assets and Absence of Encumbrances 
 
Section 4.05                        Certain Financial Information 
 
Section 4.06                        Absence of Certain Changes, Events and
Conditions 
 
Section 4.07                        Material Contracts 
 
Section 4.08                        Intellectual Property 
 
Section 4.09                        Legal Proceedings; Governmental Orders 
 
Section 4.10                        Compliance With Laws 
 
Section 4.11                        Environmental Matters
 
Section 4.12                        Taxes 
 
Section 4.13                        Neutral Asset Purchase 
 
Section 4.14                        Brokers 
 
Section 4.15                        Inventory 
 
Section 4.16                        Insurance 
 
Section 4.17                        Customers and Suppliers 
 
Section 4.18                        Warranties 
 
Section 4.19                        Manufacturing and Marketing Rights 
 
Section 4.20                        No Other Representations and Warranties 
 
 
ARTICLE V REPRESENTATIONS AND WARRANTIES OF BUYER

 
Section 5.01                        Organization and Authority of Buyer 
 
Section 5.02                        Authority of Buyer 
 
Section 5.03                        No Conflicts; Consents 
 
Section 5.04                        Brokers 
 
Section 5.05                        Legal Proceedings 
 
 
ARTICLE VI COVENANTS

 
Section 6.01                        Conduct of Business Prior to the Closing 
 
Section 6.02                        Access to Information 
 
Section 6.03                        Exclusivity 
 
Section 6.04                        Supplement to Disclosure Schedules 
 
Section 6.05                        Governmental Approvals and Consents 
 
Section 6.06                        Books and Records 
 
Section 6.07                        Closing Conditions 
 
Section 6.08                        Public Announcements
 
Section 6.09                        Transfer Taxes
 
Section 6.10                        Further Assurances 
 
Section 6.11                        Confidentiality 
 
Section 6.12                        Noncompetition, Non-Solicitation and
Nondisparagement 
 
Section 6.13                        Employees 
 
Section 6.14                        License 
 
Section 6.15                        Tax Returns 
 
 
ARTICLE VII CONDITIONS TO CLOSING

 
Section 7.01                        Conditions to Obligations of Buyer 
 
Section 7.02                        Conditions to Obligations of Seller 
 
 
ARTICLE VIII INDEMNIFICATION

 
Section 8.01                        Survival 
 
Section 8.02                        Indemnification By Seller 
 
Section 8.03                        Indemnification By Buyer 
 
Section 8.04                        Certain Limitations 
 
Section 8.05                        Indemnification Procedures 
 
Section 8.06                        Tax Treatment of Indemnification Payments 
 
Section 8.07                        Exclusive Remedies 
 
 
ARTICLE IX TERMINATION

 
Section 9.01                        Termination 
 
Section 9.02                        Effect of Termination 
 
 
ARTICLE X MISCELLANEOUS

 
Section 10.01                        Expenses 
 
Section 10.02                        Notices 
 
Section 10.03                        Interpretation 
 
Section 10.04                        Headings 
 
Section 10.05                        Severability 
 
Section 10.06                        Entire Agreement 
 
Section 10.07                        Successors and Assigns 
 
Section 10.08                        No Third Party Beneficiaries 
 
Section 10.09                        Amendment and Modification; Waiver 
 
Section 10.10                        Governing Law 
 
Section 10.11                        Specific Performance 
 
Section 10.12                        Counterparts 
 
Section 10.13                        Waiver of Jury Trial 
 



 
 

--------------------------------------------------------------------------------

 



 
ASSET PURCHASE AGREEMENT
 
This Asset Purchase Agreement (this “Agreement”), dated as of October 31, 2012,
is entered into among ASTEC INDUSTRIES, INC., a Tennessee corporation
(“Parent”), ASTEC UNDERGROUND, INC., a Tennessee corporation (“Seller”), and THE
CHARLES MACHINE WORKS, INC., an Oklahoma corporation (“Buyer”).
 
RECITALS
 
WHEREAS, Parent owns 100% of the outstanding capital stock of Seller; and
 
WHEREAS, Seller is engaged in the manufacture, distribution, marketing, sale and
servicing (the “Business”) of its Trencor product line (the “Product Line”); and
 
WHEREAS, Seller wishes to sell and assign to Buyer, and Buyer wishes to purchase
from Seller, certain assets of the Business, and certain other inventory defined
herein as Tier 2 Products, subject to the terms and conditions set forth herein;
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
 
ARTICLE I                      
 
Definitions
 
The following terms have the meanings specified or referred to in this Article
I:
 
“Affiliate” of a Person means any other Person that directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, such Person. The term “control” (including the terms
“controlled by” and “under common control with”) means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of a Person, whether through the ownership of voting securities, by
contract or otherwise.
 
“Agreement” has the meaning set forth in the preamble.
 
“Assigned Contracts” has the meaning set forth in Section 2.01(b).
 
“Assignment and Assumption Agreement” has the meaning set forth in Section
3.02(a)(ii).
 
“Assumed Liabilities” has the meaning set forth in Section 2.03.
 
“Bill of Sale” has the meaning set forth in Section 3.02(a)(i).
 
“Books and Records” has the meaning set forth in Section 2.01(e).
 
“Business” has the meaning set forth in the recitals.
 
“Business Day” means any day except Saturday, Sunday or any other day on which
commercial banks located in Oklahoma City, Oklahoma, are authorized or required
by Law to be closed for business.
 
“Buyer” has the meaning set forth in the preamble.
 
“Buyer Closing Certificate” has the meaning set forth in Section 7.02(d).
 
“Closing” has the meaning set forth in Section 3.01.
 
“Closing Date” has the meaning set forth in Section 3.01.
 
“Code” means the Internal Revenue Code of 1986, as amended.
 
“Contracts” means all legally binding contracts, leases, mortgages, licenses,
instruments, notes, commitments, undertakings, indentures and other agreements,
whether oral or in writing, related exclusively to the Business.
 
“Direct Claim” has the meaning set forth in Section 8.05(b).
 
“Dollars or $” means the lawful currency of the United States.
 
“Encumbrance” means any lien, pledge, mortgage, deed of trust, security
interest, charge, claim, easement, limitation, commitment, encroachment,
preference, priority, option, right of first refusal, restriction, or other
encumbrance of any kind or nature.
 
“Environmental Claim” means any Governmental Order, action, suit, claim, cause
of action, investigation or other legal proceeding by any Person alleging
liability of whatever kind or nature arising out of, based on or resulting from:
(a) the presence, Release of, or exposure to, any Hazardous Materials; or (b)
any actual or alleged non-compliance with any Environmental Law.
 
“Environmental Law” means any applicable Law, and any Governmental Order or
binding agreement with any Governmental Authority: (a) relating to pollution (or
the cleanup thereof) or the protection, investigation, restoration, or
reclamation of natural resources, endangered or threatened species, human health
or safety, or the environment (including ambient air, soil, surface water or
groundwater, or subsurface strata); or (b) concerning the Release, presence of,
exposure to, or the management, manufacture, use, containment, storage,
recycling, reclamation, reuse, treatment, generation, discharge, transportation,
processing, production, disposal or remediation of any Hazardous Materials.
 
“Excluded Assets” has the meaning set forth in Section 2.02.
 
“Excluded Liabilities” has the meaning set forth in Section 2.04.
 
“GAAP” means generally accepted accounting principles as used in the United
States applied on a consistent basis with Seller's prior practices.
 
“Governmental Authority” means any federal, state, local or foreign government
or political subdivision thereof, or any agency or instrumentality of such
government or political subdivision, or any self-regulated organization or other
non-governmental regulatory authority or quasi-governmental authority (to the
extent that the rules, regulations or orders of such organization or authority
have the force of Law), or any court of competent jurisdiction.
 
“Governmental Order” means any order, writ, judgment, injunction, decree,
stipulation, determination or award entered by or with any Governmental
Authority.
 
“Hazardous Materials” means: (a) any material, substance, waste or compound,
whether naturally occurring or man-made, that is hazardous, acutely hazardous,
toxic, or words of similar import or regulatory effect under Environmental Laws;
and (b) any petroleum or petroleum-derived products, radon, radioactive
materials or wastes, asbestos in any form, lead or lead-containing materials,
urea formaldehyde foam insulation and polychlorinated biphenyls.
 
“Indemnified Party” has the meaning set forth in Section 8.04.
 
“Indemnifying Party” has the meaning set forth in Section 8.04.
 
“Intellectual Property” means any and all of the following in any jurisdiction
throughout the world: (a) trademarks and service marks, including all
applications and registrations and the goodwill connected with the use of and
symbolized by the foregoing; (b) copyrights, including all applications and
registrations, and works of authorship, whether or not copyrightable; (c) trade
secrets and confidential know-how; (d) patents and patent applications; (e)
websites and internet domain name registrations; and (f) all other intellectual
property and industrial property rights and assets, and all rights, interests
and protections that are associated with, similar to, or required for the
exercise of, any of the foregoing.
 
“Intellectual Property Assets” has the meaning set forth in Section 2.01(c).
 
“Intellectual Property Licenses” means all licenses, sublicenses and other
agreements by or through which other Persons, including Seller’s Affiliates,
grant Seller exclusive or non-exclusive rights or interests in or to any
Intellectual Property that is used in connection with the Business.
 
“Intellectual Property Registrations” means all Intellectual Property Assets
that are subject to any issuance, registration, application or other filing by,
to or with any Governmental Authority or authorized private registrar in any
jurisdiction, including registered trademarks, domain names, and copyrights,
issued and reissued patents and pending applications for any of the foregoing.
 
“Inventory” has the meaning set forth in Section 2.01(a).
 
“Knowledge of Seller or Seller’s Knowledge” or any other similar knowledge
qualification, means the actual knowledge of those Persons listed on Schedule
1.01(a) and the knowledge such Persons would acquire after a reasonably diligent
inquiry into the fact or matter in question.
 
“Law” means any statute, law, ordinance, regulation, rule, code, order,
constitution, treaty, common law, judgment, decree, other requirement or rule of
law of any Governmental Authority.
 
“Losses” means actual out-of-pocket losses, damages of any kind, liabilities,
awards, losses, judgments, obligations, assessments, fines, sanctions,
penalties, charges, costs, expenses, payments, all interest thereon (including
court costs, costs of defense, and reasonable attorneys’ fees and fees of
accountants and other professional advisors) and all amounts paid incident to
any compromise or settlement of any claim, lawsuit or arbitration.
 
“Material Adverse Effect” means any event, occurrence, fact, condition or change
that is or could reasonably be expected to be materially adverse to (a) the
business, results of operations, financial condition, assets, or prospects of
the Business, taken as a whole, or (b) the ability of Seller to consummate the
transactions contemplated hereby.
 
“Material Contracts” has the meaning set forth in Section 4.07.
 
“Permits” means all permits, licenses, franchises, approvals, authorizations and
consents required to be obtained from Governmental Authorities.
 
“Person” means an individual, corporation, partnership, joint venture, limited
liability company, Governmental Authority, unincorporated organization, trust,
association or other entity.
 
“Product Line” means Seller’s Trencor product line consisting of chain
trenchers, wheel trenchers, and related parts and components, but not including
the four track center drive surface miner technology and all rights related
thereto.  The items included in the Product Line are more particularly set forth
on Schedule 1.01(b).
 
“Purchase Price” has the meaning set forth in Section 2.05.
 
“Purchased Assets” has the meaning set forth in Section 2.01.
 
“Release” means any actual or threatened release, spilling, leaking, emitting,
discharging, dumping, disposing or allowing to escape or migrate into or through
the environment (including, without limitation, ambient air (indoor or outdoor),
surface water, groundwater, land surface or subsurface strata or within any
structure, facility or fixture).
 
“Representative” means, with respect to any Person, any and all directors,
officers, employees, consultants, financial advisors, counsel, accountants and
other agents of such Person.
 
“Seller” has the meaning set forth in the preamble.
 
“Seller Closing Certificate” has the meaning set forth in Section 7.01(d).
 
“Taxes” means all federal, state, local, foreign and other income, gross
receipts, sales, use, production, ad valorem, transfer, business or commercial
activity, capital stock, franchise, registration, value added, alternative or
add-on minimum, profits, license, lease, service, service use, withholding,
payroll, employment, social security (or similar), unemployment, disability,
estimated, excise, severance, environmental (including taxes under Code  § 59A),
stamp, occupation, premium, property (real or personal), real property gains,
windfall profits, customs, duties or other taxes, fees, assessments or charges
of any kind whatsoever, whether computed on a separate or consolidated, unitary
or combined basis or in any other manner, together with any interest, additions
or penalties with respect thereto, whether disputed or not, and any interest in
respect of such additions or penalties.
 
“Tax Return” means any return, declaration, report, claim for refund,
information return or statement or other document required to be filed with
respect to Taxes, including any schedule or attachment thereto, and including
any amendment thereof.
 
“Third Party Claim” has the meaning set forth in Section 8.05(a).
 
“Transaction Documents” means this Agreement, the Bill of Sale, the Assignment
and Assumption Agreement, and the other agreements, instruments and documents
required to be delivered at the Closing.
 
“Tier 2 Products” means certain inventory of Seller consisting of horizontal
directional drills utilizing Type 2 engines (as classified by the Environmental
Protection Agency) as further described and listed on Schedule 1.01(c).
 
ARTICLE II                                
 
Purchase and Sale
 
Section 2.01 Purchase and Sale of Assets
 
.  Subject to the terms and conditions set forth herein, at the Closing, Seller
shall sell, assign, transfer, convey and deliver to Buyer free and clear of all
Encumbrances, and Buyer shall purchase from Seller, all of Seller’s right, title
and interest (i) in and to the Tier 2 Products, and (ii) in, to and under the
following assets, properties and rights of Seller, to the extent that such
assets, properties and rights exist as of the Closing Date and exclusively
relate to the Business (collectively, the “Purchased Assets”):
 
(a) all inventory (including rental inventory), finished goods, raw materials,
work in progress, packaging, supplies, parts and other inventories of the
Business (“Inventory”), whether in Seller’s possession or in transit, and the
weld fixtures and specialty tools described on Schedule 2.01(a);
 
(b) all Contracts set forth on Schedule 4.07 (to the extent such Contracts are
assignable) and the Intellectual Property Licenses set forth on Schedule
4.07 (collectively, the “Assigned Contracts”);
 
(c) all Intellectual Property owned by, or licensed to, Seller and used in
connection with the Business, including the Intellectual Property Licenses and
the Intellectual Property Registrations set forth on Schedule 4.07 (the
“Intellectual Property Assets”);
 
(d) all of Seller’s rights under warranties, indemnities and all similar rights
against third parties to the extent related to any Purchased Assets;
 
(e) originals, or where not available, copies, of all customer lists, customer
purchasing histories, price lists, cost lists, distribution lists, supplier
lists, production data, quality control records and procedures, customer
complaints and inquiry files, research and development files, records and data
(including all correspondence with any Governmental Authority), sales material
and records, marketing and promotional surveys, catalogues, material and
research, invoices, inventory records, accounting records, product
specifications, drawings and engineering documentation, files (paper and
electronic) and drawings (including CAD drawings and documents), test reports,
product evaluation reports, safety/inspection reports, market intelligence
research, market studies and other similar reports, maintenance records,
drawings, operating and production records, advertising materials, bids and
quotations, supplier lists, catalogs, quality control records and manuals,
blueprints, research and development files, patent and trademark files; in all
cases to the extent related to the Product Line (“Books and Records”); and
 
(f) all goodwill associated with any of the assets described in the foregoing
clauses.
 
Section 2.02 Excluded Assets
 
.  Other than the Purchased Assets subject to Section 2.01, Buyer expressly
understands and agrees that it is not purchasing or acquiring, and Seller is not
selling or assigning, any other assets or properties of Seller, and all such
other assets and properties shall be excluded from the Purchased Assets (the
“Excluded Assets”). Excluded Assets include without limitation, the following
assets and properties of Seller:
 
(a) all cash and cash equivalents, bank accounts and securities of Seller;
 
(b) all accounts receivable of Seller;
 
(c) all real property, buildings, equipment, tools, vehicles, computer
equipment, computer software and furniture of Seller;
 
(d) all Contracts that are not Assigned Contracts;
 
(e) all Intellectual Property Assets incorporating the name “Astec”, except as
provided in Section 6.14;
 
(f) all corporate records of Seller and all employee related files or records;
 
(g) all insurance policies of Seller and all rights to applicable claims and
proceeds thereunder;
 
(h) all employee benefit plans of Seller and trusts or other assets attributable
thereto;
 
(i) all Tax assets (including duty and Tax refunds and prepayments) of Seller;
 
(j) all rights to any action, suit or claim of any nature available to or being
pursued by Seller, whether arising by way of counterclaim or otherwise; and
 
(k) other than the Tier 2 Products, all assets, properties and rights used by
Seller in its businesses other than the Business, including without limitation,
the four track center drive surface miner technology and all rights related
thereto.
 
Section 2.03 Assumed Liabilities
 
.  Subject to the terms and conditions set forth herein, Buyer shall assume and
agree to pay, perform and discharge when due any and all liabilities and
obligations of Seller arising out of or relating to the Business or the
Purchased Assets other than the Excluded Liabilities (collectively, the “Assumed
Liabilities”), including, without limitation:
 
(a) all liabilities and obligations arising after the Closing under the Assigned
Contracts and with respect to orders received by Seller for products in the
Product Line;
 
(b) except as set forth in Section 2.04, all liabilities and obligations of
Seller with regard to product warranty, intellectual property, general liability
or product liability claims relating to the Business or the Tier 2 Products; and
 
(c) all liabilities and obligations arising out of the operation of the Business
and the Product Line after Closing.
 
(d) All customer deposits relating to the Business.
 
Section 2.04 Excluded Liabilities
 
.  Buyer shall not assume and shall not be responsible to pay, perform or
discharge any of the following liabilities or obligations of Seller
(collectively, the “Excluded Liabilities”):
 
(a) any liabilities or obligations of Seller with respect to product liability
claims, general liability claims, intellectual property claims, employment
claims and warranty claims listed on Schedule 2.04(a), provided, however, that
with respect to each product or general liability claim made after Closing based
on occurrences prior to Closing, and not set forth on Schedule 2.04(a), Buyer
shall be responsible for and assumes the first $1,000,000 of Losses incurred in
connection with such claim as part of the Assumed Liabilities, and any amount in
excess of $1,000,000 shall not be assumed by Buyer and shall be an Excluded
Liability;
 
(b) any liabilities or obligations of Seller relating to or arising out of the
Excluded Assets or unrelated to the Business,
 
(c) Seller’s trade payables;
 
(d) any liabilities or obligations for (i) income Taxes; (ii) Taxes (other than
income Taxes) relating to the Business, the Purchased Assets or the Assumed
Liabilities for any taxable period ending on or prior to the Closing Date (iii)
any other Taxes of Seller (other than Taxes allocated to Buyer under Section
6.09) for any taxable period, and (iv) Taxes of any Person under Treasury Reg. §
1.1502-6 (or any similar provision of state, local or non-U.S. law), as a
transferee or successor, by contract, or otherwise;
 
(e) all liabilities and obligations arising prior to Closing under the Assigned
Contracts;
 
(f) any liabilities or obligations of Seller for Environmental Claims;
 
(g) any liabilities or obligations of Seller under this Agreement (or under any
side agreement between Seller on the one hand and Buyer on the other hand)
entered into on or after the date of this Agreement; and
 
(h) any employee benefit plan of Seller or any liability or obligation with
respect  to compensation or employee benefits of any nature owed to any
employees, former employees, agents, or independent contracts of Seller, whether
or not employed or engaged by Buyer after the Closing, that arises out of or
relates (a) to the employment or service provider relationship with Seller
(including the termination of such employment or service provider relationship)
or (b) to any employee benefit plan of Seller.
 
Section 2.05 Purchase Price
 
.
 
(a) The aggregate purchase price for the Purchased Assets shall be an amount
determined in accordance with Section 2.05(b) (the “Purchase Price”), plus the
assumption of the Assumed Liabilities. At Closing, Buyer shall pay the Purchase
Price by wire transfer of immediately available funds to an account designated
in writing by Seller to Buyer.
 
(b) The Purchase Price shall equal (i) the net book value of the Trencor
Inventory plus (ii) the net book value of the Tier 2 Products, calculated in
accordance with GAAP, less (iii) accrued warranty for the Product Line and the
Tier 2 Products, determined in accordance with GAAP, less (iv) customer deposits
for the Product Line and the Tier 2 Products, less (v) 50% of the net book value
of the Tier 2 Products plus (vi) $1,500,000, all as determined as of the Closing
Date.  An illustration of how the Purchase Price shall be determined is
reflected on Schedule 2.05(b), which shows the calculation as of September 30,
2012 which would have resulted in a price of $8,251,511.  However, the amount of
the Purchase Price to be paid at Closing shall be based on Seller's balance
sheet as of the Closing Date (calculated in the same manner as Schedule
2.05(b)).
 
(c) For purposes of determining the Purchase Price at Closing, Seller will close
its books of account with respect to the Purchase Assets as of two days prior to
Closing for purposes of determining the accrued warranties and customer deposits
included in the calculation of the Purchase Price.  Within two days prior to the
Closing Date, or at such earlier time as the parties may agree, one or more
representatives of Seller and one or more representatives of Buyer shall perform
a physical count of the Trencor Inventory and the Tier 2 Products in an agreed
upon manner, and a certification as to the value of the Inventory shall be
signed by at least one representative of each of Seller and Buyer immediately
upon completion.
 
(d) If any dispute arises regarding the calculation of the Purchase Price that
Seller and Buyer are not able to resolve before the Closing Date, at Closing,
Buyer shall pay Seller the lesser amount asserted as the Purchase Price by Buyer
or Seller, and Seller and Buyer shall negotiate in good faith to resolve such
objections as soon as reasonably practicable following Closing.  If they are
unable to do so within thirty (30) days after Closing, the disputed items shall
be submitted for resolution to a regional or national accounting firm agreed
upon by the parties ("Independent Accountant") who shall resolve the matter as
soon as possible with each party paying one-half of the fees and expenses of
such Independent Accountant.  Within five business days following resolution of
such dispute, whether by agreement of the parties or determination of the
Independent Accountant, Buyer shall pay to Seller the additional amount, if any,
determined to be included in the Purchase Price.
 
(e) For purposes of complying with the terms set forth in this Section 2.05,
each party shall reasonably cooperate with and make reasonably available to the
other parties and their respective representatives all information, records,
data, and working papers, including reasonable access to its facilities and
personnel during normal business hours, as may be reasonably requested in
connection with the calculation and analysis of the Purchase Price and the
resolution of any disagreement related thereto.
 
Section 2.06 Allocation of Purchase Price
 
.  The Seller and Buyer agree to allocate the Purchase Price among the Purchased
Assets for all purposes (including financial accounting and Tax purposes) in
accordance with the allocation schedule to be agreed upon by the parties prior
to Closing, which shall be adjusted to reflect any adjustment to the Purchase
Price pursuant to Section 2.05(d).
 
Section 2.07 Non-assignable Assets
 
.  Notwithstanding anything to the contrary in this Agreement, and subject to
the provisions of this Section 2.07, to the extent that the sale, assignment,
transfer, conveyance or delivery, or attempted sale, assignment, transfer,
conveyance or delivery, to Buyer of any Purchased Asset would require the
consent, authorization, approval or waiver of a Person who is not a party to
this Agreement and such consent, authorization, approval or waiver shall not
have been obtained prior to the Closing, this Agreement shall not constitute a
sale, assignment, transfer, conveyance or delivery, or an attempted sale,
assignment, transfer, conveyance or delivery, thereof. Following the Closing,
Seller and Buyer shall use commercially reasonable efforts, and shall cooperate
with each other, to obtain any such required consent, authorization, approval or
waiver, so that, in any case, Buyer shall be solely responsible for such
liabilities and obligations from and after the Closing Date; provided, however,
that neither Seller nor Buyer shall be required to pay any consideration
therefor. Once such consent, authorization, approval, waiver, release,
substitution or amendment is obtained, Seller shall sell, assign, transfer,
convey and deliver to Buyer the relevant Purchased Asset to which such consent,
authorization, approval, waiver, release, substitution or amendment relates for
no additional consideration.  To the extent that any Purchased Asset and/or
Assumed Liability cannot be transferred to Buyer following the Closing pursuant
to this Section 2.07, Buyer and Seller shall use commercially reasonable efforts
to enter into such arrangements (such as subleasing, sublicensing or
subcontracting) to provide to the parties the economic and, to the extent
permitted under applicable Law, operational equivalent of the transfer of such
Purchased Asset and/or Assumed Liability to Buyer as of the Closing and the
performance by Buyer of its obligations with respect thereto.
 
ARTICLE III                                
 
Closing
 
Section 3.01 Closing
 
.  Subject to the terms and conditions of this Agreement, the consummation of
the transactions contemplated by this Agreement (the “Closing”) shall take place
at a time and place agreed upon by the parties on the second Business Day after
all of the conditions to Closing set forth in Article VII are either satisfied
or waived (other than conditions which, by their nature, are to be satisfied on
the Closing Date), or at such other time, date or place as Seller and Buyer may
mutually agree upon in writing. The date on which the Closing is to occur is
herein referred to as the “Closing Date”.
 
Section 3.02 Closing Deliverables
 
.
 
(a) At the Closing, Seller shall deliver to Buyer the following:
 
(i) a bill of sale in the form of Exhibit A hereto (the “Bill of Sale”) and duly
executed by Seller, transferring the tangible personal property included in the
Purchased Assets to Buyer;
 
(ii) an assignment and assumption agreement in the form of Exhibit B hereto (the
“Assignment and Assumption Agreement”) and duly executed by Seller, effecting
the assignment to and assumption by Buyer of the Assigned Contracts and the
Assumed Liabilities;
 
(iii) the Seller Closing Certificate;
 
(iv) the certificates of the Secretary or Assistant Secretary of Seller required
by Section 7.01(e) and Section 7.01(f);
 
(v) a list of orders received by Seller for products in the Product Line that
have not yet been filled and a copies of any agreements related to such unfilled
orders; and
 
(vi) such other customary instruments of transfer, assumption, filings or
documents, in form and substance reasonably satisfactory to Buyer, as may be
required to give effect to this Agreement.
 
(b) At the Closing, Buyer shall deliver to Seller the following:
 
(i) the Purchase Price;
 
(ii) the Assignment and Assumption Agreement duly executed by Buyer;
 
(iii) the Buyer Closing Certificate;
 
(iv) the certificates of the Secretary or Assistant Secretary of Buyer required
by Section 7.02(e) and Section 7.02(f).
 
ARTICLE IV                                
 
Representations and warranties of seller
 
Parent and Seller jointly and severally represent and warrant to Buyer that the
statements contained in this Article IV are true and correct.
 
Section 4.01 Organization and Qualification of Seller
 
.  Seller is a corporation duly organized, validly existing and in good standing
under the Laws of the state of Tennessee and has all necessary corporate power
and authority to own, operate or lease the properties and assets now owned,
operated or leased by it and to carry on the Business as currently conducted.
Seller is duly licensed or qualified to do business and is in good standing in
each jurisdiction set forth on Schedule 4.01, which is each jurisdiction in
which the ownership of the Purchased Assets or the operation of the Business as
currently conducted makes such licensing or qualification necessary, except
where the failure to be so licensed, qualified or in good standing would not
have a Material Adverse Effect.
 
Section 4.02 Authority of Seller
 
.  Seller has all necessary corporate power and authority to enter into this
Agreement and the other Transaction Documents to which Seller is a party, to
carry out its obligations hereunder and thereunder and to consummate the
transactions contemplated hereby and thereby. The execution and delivery by
Seller of this Agreement and any other Transaction Document to which Seller is a
party, the performance by Seller of its obligations hereunder and thereunder and
the consummation by Seller of the transactions contemplated hereby and thereby
have been duly authorized by all requisite corporate action on the part of
Seller. This Agreement has been duly executed and delivered by Seller, and
(assuming due authorization, execution and delivery by Buyer) this Agreement
constitutes a legal, valid and binding obligation of Seller, enforceable against
Seller in accordance with its terms, except as such enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar Laws
affecting creditors’ rights generally and by general principles of equity
(regardless of whether enforcement is sought in a proceeding at law or in
equity). When each other Transaction Document to which Seller is or will be a
party has been duly executed and delivered by Seller (assuming due
authorization, execution and delivery by each other party thereto), such
Transaction Document will constitute a legal and binding obligation of Seller
enforceable against it in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar Laws affecting creditors’ rights generally and by general
principles of equity (regardless of whether enforcement is sought in a
proceeding at law or in equity).
 
Section 4.03 No Conflicts; Consents
 
.  The execution, delivery and performance by Seller of this Agreement and the
other Transaction Documents to which it is a party, and the consummation of the
transactions contemplated hereby and thereby, do not and will not: (a) result in
a violation or breach of any provision of the charter or by-laws of Seller; (b)
result in a violation or breach of any provision of any Law or Governmental
Order applicable to Seller, the Business or the Purchased Assets; or (c) except
as set forth in Schedule 4.03, require the Consent, notice or other action by
any Person under, conflict with, result in a violation or breach of, constitute
a default under or result in the acceleration of any Material Contract. No
Consent, approval, Permit, Governmental Order, declaration or filing with, or
notice to, any Governmental Authority is required by or with respect to Seller
in connection with the execution and delivery of this Agreement or any of the
other Transaction Documents and the consummation of the transactions
contemplated hereby and thereby.
 
Section 4.04 Title to Assets and Absence of Encumbrances
 
.  Seller owns and has good title to the Purchased Assets, and all such assets
are free and clear of all Encumbrances except for the security interests
described on Schedule 4.04, which will be released at or before the
Closing.  Seller has not entered into any contract to sell, mortgage, or
otherwise encumber any of the Purchased Assets, except for sales of Inventory in
the ordinary course of business.
 
Section 4.05 Certain Financial Information
 
.  Schedule 4.05 contains a true, correct, and complete schedule showing the
revenues, cost of goods sold and gross profit, by product by month, for the
years 2010 and 2011 for the Product Line.  Also attached to Schedule 4.05 is an
unaudited balance sheet (the "Balance Sheet") of Seller dated September 30, 2012
(the "Balance Sheet Date") which fairly presents the financial condition of
Seller as of the Balance Sheet Date in all material respects.
 
Section 4.06 Absence of Certain Changes, Events and Conditions
 
.  Except as set forth on Schedule 4.06, since the Balance Sheet Date, Seller
has operated the Business in the ordinary course of business in all material
respects and there has not been, with respect to the Business, any:
 
(a) event, occurrence or development that has had or could reasonably be
expected to have a Material Adverse Effect;
 
(b) sale, lease, or other disposition of any of the Purchased Assets shown or
reflected in the Balance Sheet, except for the sale of Inventory in the ordinary
course of business;
 
(c) cancellation of any debts or claims or amendment, termination or waiver of
any rights constituting Purchased Assets, except in the ordinary course of
business;
 
(d) imposition of any Encumbrance upon any of the Purchased Assets;
 
(e) adoption of any plan of merger, consolidation, reorganization, liquidation
or dissolution or filing of a petition in bankruptcy under any provisions of
federal or state bankruptcy Law or consent to the filing of any bankruptcy
petition against it under any similar Law; or
 
(f) any agreement to do any of the foregoing, or any action or omission that
would result in any of the foregoing.
 
Section 4.07 Material Contracts
 
. Schedule 4.07 lists each Assigned Contract and each of the Contracts (x) by
which any of the Purchased Assets are bound or affected or (y) to which Seller
is a party or by which it is bound in connection with the Business or the
Purchased Assets (collectively, the “Material Contracts”).  Each Material
Contract is in full force and effect, and neither Seller nor, to Seller’s
Knowledge, any other party thereto is in material breach of, or material default
under, any Material Contract.
 
Section 4.08 Intellectual Property
 
.  Schedule 4.08 lists all Intellectual Property used in connection with the
Business, including all Intellectual Property Registrations and Intellectual
Property Licenses. Except as set forth in Schedule 4.08, Seller owns or has the
right to use without payment of any amount (other than filing fees, continuation
or renewal fees, or maintenance fees, taxes, or similar fees and charges) all
Intellectual Property necessary to conduct the Business as currently
conducted.  Except as set forth in Schedule 4.08, to Seller’s Knowledge: (i)
Seller’s conduct of the Business as currently conducted does not infringe,
violate, dilute or misappropriate the Intellectual Property of any Person; and
(ii) no Person is infringing, violating, diluting or misappropriating any
Intellectual Property Assets.
 
Section 4.09 Legal Proceedings; Governmental Orders
 
.  Except as set forth in Schedule 2.04(a), there are no actions, suits, claims,
investigations or other legal proceedings pending or, to Seller’s Knowledge,
threatened against or by Seller relating to or affecting the Business, the
Purchased Assets or the Assumed Liabilities.  There are no outstanding
Governmental Orders and no unsatisfied judgments, penalties or awards against or
affecting the Business or the Purchased Assets.
 
Section 4.10 Compliance With Laws
 
.  To Seller’s Knowledge, Seller is in compliance with all Laws applicable to
the conduct of the Business as currently conducted or the ownership and use of
the Purchased Assets.  None of the representations and warranties in Section
4.10 shall be deemed to relate to environmental matters (which are governed by
Section 4.11) or tax matters (which are governed by Section 4.12).  To Seller's
Knowledge, there are no material Permits required by any Governmental Authority
to own and operate the Business other than standard business licenses and
environmental permits.  Neither Seller, nor any of its officers, directors,
agents, employees or any other Persons acting on its behalf has made or accepted
any payment, compensation, or gift in violation of the United States Foreign
Corrupt Practices Act or any similar Law of any foreign jurisdiction.
 
Section 4.11 Environmental Matters
 
.  Except as set forth in Schedule 4.11, to Seller’s Knowledge, the operations
of Seller with respect to the Business and the Purchased Assets are, and have
been, in compliance with all Environmental Laws. Seller has not received from
any Person, with respect to the Business or the Purchased Assets, any: (i)
Environmental Claim; or (ii) written request for information pursuant to
Environmental Law, which, in each case, either remains pending or unresolved, or
is the source of ongoing obligations or requirements as of the Closing Date.
 
Section 4.12 Taxes
 
.  Except as set forth in Schedule 4.12, Seller has filed (taking into account
any valid extensions) all Tax Returns required to be filed by Seller and has
paid all Taxes due and owing by Seller (whether or not shown on any Tax Return).
Such Tax Returns were correct and complete and were prepared in compliance with
applicable laws and regulations.  Seller is not currently the beneficiary of any
extension of time within which to file any Tax Return other than extensions of
time to file Tax Returns obtained in the ordinary course of business.
 
Section 4.13 Neutral Asset Purchase
 
.
 
(a) There are no Liens for Taxes (other than Taxes not yet due and payable) upon
any of the Purchased Assets.  Seller has withheld and paid all Taxes required to
have been withheld and paid in connection with amounts paid or owing to any
employee, independent contractor, creditor, stockholder, or other third party,
and all Forms W-2 and 1099 required with respect thereto have been properly
completed and timely filed.
 
(b) There is no dispute or claim concerning any Tax liability of Seller either
(i) claimed or raised by any authority in writing or (ii) as to which any of the
directors and officers of Seller has Knowledge based upon personal contact with
any agent of such authority.
 
Section 4.14 Brokers
 
.  No broker, finder or investment banker is entitled to any brokerage, finder’s
or other fee or commission in connection with the transactions contemplated by
this Agreement or any other Transaction Document based upon arrangements made by
or on behalf of Seller.
 
Section 4.15 Inventory
 
.
 
(a) The Inventory: (i) consists of items of merchantable quality, (ii) conforms
to the specifications established therefore, and (iii) has been manufactured in
material accordance with all applicable Laws.  The quantities of all such
Inventory, materials and supplies of Seller are not defective and are useable or
sellable in the ordinary course of business.
 
(b) SELLER MAKES NO REPRESENTATION OR WARRANTY REGARDING THE MARKETABILITY,
VALUE, QUALITY OR CONDITION OF THE TIER 2 PRODUCTS, EXPRESS OR IMPLIED, AND
HEREBY DISCLAIMS THE IMPLIED WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A
PARTICULAR PURPOSE AS TO THE TIER 2 PRODUCTS.  BUYER ACCEPTS THE TIER 2 PRODUCTS
“AS IS” AND ASSUMES ALL RISKS RELATED THERETO.
 
Section 4.16 Insurance
 
.  Schedule 4.16 contains an accurate and complete list of all policies of fire
and other casualty, auto liability, general liability, theft, life, workers’
compensation, health, directors and officers, business interruption and other
forms of insurance owned or held by Seller, specifying the insurer, the policy
number, the term of the coverage.  All present policies are in full force and
effect and all premiums with respect thereto have been paid.  Seller has not
received any notice from any insurer under such policies of any cancellations,
or material premium increases with respect to such policies.  Schedule 4.16
lists each claim made against Seller’s insurance policies with respect to the
Purchased Assets since December 31, 2009.
 
Section 4.17 Customers and Suppliers
 
.
 
(a) Schedule 4.17(a) sets forth a list of the five (5) largest customers in
terms of the dollar value of goods and services sold by Seller relating to the
operation of the Product Line during the twelve month period ended September 30,
2012 (each, a “Top Customer”).  Except as set forth in Schedule 4.17(a), there
has not been in the 12-month period prior to the date hereof any adverse change
in the business arrangement with, or in the business relationship or practice of
Seller with respect to, any Top Customer.  To the Knowledge of Seller, no Top
Customer will terminate its relationship with Seller or materially decrease its
business with Seller as a result of the transactions contemplated by this
Agreement or for any other reason.
 
(b) Schedule 4.17(b) sets forth a list of the five (5) largest suppliers in
terms of the dollar value of goods and services purchased by Seller relating to
the operation of the Product Line during the twelve month period ended September
30, 2012 (each, a “Top Supplier”).  Except as set forth in Schedule 4.17(b),
there has not been in the 12-month period prior to the date hereof any adverse
change in the business arrangement with, or in the business relationship or
practice of Seller with respect to, any Top Supplier.  To the Knowledge of
Seller, no Top Supplier will terminate its relationship with Seller or
materially decrease its business with Seller as a result of the transactions
contemplated by this Agreement or for any other reason.
 
Section 4.18 Warranties
 
.  To Seller’s Knowledge, all products manufactured or sold, and all services
provided, by Seller relating to the Product Line have complied, and are in
compliance with all contractual requirements, warranties or covenants, express
or implied, applicable thereto, and with all applicable Laws and governmental,
trade association or regulatory specifications therefor or applicable
thereto.  To Seller’s Knowledge, all Tier 2 Products sold by Seller have
complied with all contractual requirements, warranties or covenants, express or
implied, applicable thereto.  No product or service manufactured, sold,
delivered or performed by Seller relating to the Product Line or the Tier 2
Products is subject to any guaranty, warranty, express or implied, or other
indemnity beyond the standard warranty in the form attached to Schedule
4.18.  Set forth on Schedule 4.18 is a true and accurate summary of the warranty
claims experience of Seller relating to the operation of the Product Line and
the Tier 2 Products since January 1, 2010.
 
Section 4.19 Manufacturing and Marketing Rights
 
.  Seller has not granted to any Person any rights to manufacture, produce,
assemble, license, distribute, market, or sell any products that are or were
developed, manufactured, marketed, distributed, or sold by Seller in connection
with the Product Line, and Seller is not bound by any agreement that will affect
Purchaser’s right to develop, manufacture, assemble, distribute, market or sell
such products after the Closing.
 
Section 4.20 No Other Representations and Warranties
 
.  Except for the representations and warranties contained in this Article IV
(including the related portions of the Disclosure Schedules), neither Seller nor
any other Person has made or makes any other express or implied representation
or warranty, either written or oral, on behalf of Seller, including any
representation or warranty as to the accuracy or completeness of any information
regarding the Business and the Purchased Assets furnished or made available to
Buyer and its Representatives  or as to the future revenue, profitability or
success of the Business, or any representation or warranty arising from statute
or otherwise in law.
 
ARTICLE V                                
 
Representations and warranties of buyer
 
Buyer represents and warrants to Seller that the statements contained in this
Article V are true and correct.
 
Section 5.01 Organization and Authority of Buyer
 
.  Buyer is a corporation duly organized, validly existing and in good standing
under the Laws of the state of Oklahoma.
 
Section 5.02 Authority of Buyer
 
.  Buyer has all necessary corporate power and authority to enter into this
Agreement and the other Transaction Documents to which Buyer is a party, to
carry out its obligations hereunder and thereunder and to consummate the
transactions contemplated hereby and thereby. The execution and delivery by
Buyer of this Agreement and any other Transaction Document to which Buyer is a
party, the performance by Buyer of its obligations hereunder and thereunder and
the consummation by Buyer of the transactions contemplated hereby and thereby
have been duly authorized by all requisite corporate action on the part of
Buyer. This Agreement has been duly executed and delivered by Buyer, and
(assuming due authorization, execution and delivery by Seller) this Agreement
constitutes a legal, valid and binding obligation of Buyer enforceable against
Buyer in accordance with its terms, except as such enforceability may be limited
by bankruptcy, insolvency, reorganization, moratorium or similar Laws affecting
creditors’ rights generally and by general principles of equity (regardless of
whether enforcement is sought in a proceeding at law or in equity). When each
other Transaction Document to which Buyer is or will be a party has been duly
executed and delivered by Buyer (assuming due authorization, execution and
delivery by each other party thereto), such Transaction Document will constitute
a legal and binding obligation of Buyer enforceable against it in accordance
with its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar Laws affecting creditors’
rights generally and by general principles of equity (regardless of whether
enforcement is sought in a proceeding at law or in equity).
 
Section 5.03 No Conflicts; Consents
 
.  The execution, delivery and performance by Buyer of this Agreement and the
other Transaction Documents to which it is a party, and the consummation of the
transactions contemplated hereby and thereby, do not and will not: (a) result in
a violation or breach of any provision of the certificate of incorporation or
by-laws of Buyer; (b) result in a violation or breach of any provision of any
Law or Governmental Order applicable to Buyer; or (c) require the consent,
notice or other action by any Person under, conflict with, result in a violation
or breach of, constitute a default under or result in the acceleration of any
agreement to which Buyer is a party, except in the cases of clauses (b) and (c),
where the violation, breach, conflict, default, acceleration or failure to give
notice would not have a material adverse effect on Buyer’s ability to consummate
the transactions contemplated hereby. No consent, approval, Permit, Governmental
Order, declaration or filing with, or notice to, any Governmental Authority is
required by or with respect to Buyer in connection with the execution and
delivery of this Agreement and the other Transaction Documents and the
consummation of the transactions contemplated hereby and thereby, except for
such consents, approvals, Permits, Governmental Orders, declarations, filings or
notices which would not have a material adverse effect on Buyer’s ability to
consummate the transactions contemplated hereby and thereby.
 
Section 5.04 Brokers
 
.  No broker, finder or investment banker is entitled to any brokerage, finder’s
or other fee or commission in connection with the transactions contemplated by
this Agreement or any other Transaction Document based upon arrangements made by
or on behalf of Buyer.
 
Section 5.05 Legal Proceedings
 
.  There are no actions, suits, claims, investigations or other legal
proceedings pending or, to Buyer’s knowledge, threatened against or by Buyer or
any Affiliate of Buyer that challenge or seek to prevent, enjoin or otherwise
delay the transactions contemplated by this Agreement.
 
ARTICLE VI                                
 
Covenants
 
Section 6.01 Conduct of Business Prior to the Closing
 
.  From the date hereof until the Closing, except as otherwise provided in this
Agreement or consented to in writing by Buyer (which consent shall not be
unreasonably withheld or delayed), Seller shall (a) conduct the Business in the
ordinary course of business; (b) use commercially reasonable efforts to maintain
and preserve intact its current Business organization, operations and franchise
and to preserve the rights, franchises, goodwill and relationships of its
customers, lenders, suppliers, regulators and others having relationships with
the Business; (c) maintain the Purchased Assets in a manner consistent with past
practices; (d) maintain each of the insurance policies set forth on Schedule
4.16; and (e) maintain its books and records with respect to the Purchased
Assets in a manner consistent with past practice.
 
Section 6.02 Access to Information
 
.  From the date hereof until the Closing, Seller shall (a) afford Buyer and its
Representatives reasonable access to and the right to inspect all of the
Purchased Assets including without limitation, Books and Records, Assigned
Contracts and other documents and data related to the Business; (b) furnish
Buyer and its Representatives with such financial, operating and other data and
information related to the Business as Buyer or any of its Representatives may
reasonably request; and (c) instruct the Representatives of Seller to cooperate
with Buyer in its investigation of the Business; provided, however, that any
such investigation shall be conducted during normal business hours upon
reasonable advance notice to Seller, under the supervision of Seller’s personnel
and in such a manner as not to unreasonably interfere with the conduct of the
Business or any other businesses of Seller.  Notwithstanding anything to the
contrary in this Agreement, Seller shall not be required to disclose any
information to Buyer if such disclosure would: (x) in Seller’s sole discretion,
cause significant competitive harm to Seller and its businesses, including the
Business, if the transactions contemplated by this Agreement are not
consummated; (y) in the opinion of Seller’s legal counsel, jeopardize any
attorney-client or other privilege; or (z) in the opinion of Seller’s legal
counsel, contravene any applicable Law, fiduciary duty or binding agreement
entered into prior to the date of this Agreement.  Buyer shall not contact
Seller's customers without prior notice to Seller.
 
Section 6.03 Exclusivity
 
. Seller and Parent agree and covenant that until the Closing or until this
Agreement expires or is terminated, neither Seller, Parent, nor any of their
Representatives will discuss, negotiate, or offer (or solicit offers) regarding
a sale, transfer, or other disposition of the Purchased Assets or the Business
or any merger, combination, restructuring, refinancing, or similar transaction
involving Seller (a “Sale”) with another Person or provide any information to
any other Person regarding the Purchased Assets or the Business.  Seller
represents that it is not a party to or bound by any agreement with respect to a
Sale except for this Agreement.  Seller or Parent will disclose to Buyer the
existence or occurrence of any proposal or contract, whether written or oral,
that it has received or may receive during the term of this Agreement with
respect to any such Sale and shall furnish Buyer with copies of any such
proposal or contract and any written communications and written summaries of any
oral communications concerning a Sale.
 
Section 6.04 Supplement to Disclosure Schedules
 
.  From the date of this Agreement until the Closing, Seller will give prompt
notice to Buyer of (a) the occurrence, or non-occurrence, of any event, the
occurrence or non-occurrence of which would reasonably be expected to cause any
representation or warranty of Seller contained in this Agreement to be untrue or
inaccurate in any material respect, in each case at any time from and after the
date of this Agreement until the Closing and (b) any failure to comply with or
satisfy in any material respect any covenant, condition or agreement of Seller
to be complied with or satisfied under this Agreement.  If any such event
requires any change to the Schedules, Seller shall promptly deliver to Buyer a
supplement to the Schedules specifying such change.  If Buyer elects to close
the transactions contemplated by this Agreement notwithstanding any update to
the Schedules with respect to such matter or circumstance pursuant to this
Section 6.04, (a) such update shall be deemed to have modified the
representations and warranties of Seller, as applicable, (b) Buyer shall have
been deemed to have waived any condition to its obligation to close the
transactions contemplated by this Agreement relating solely to such matter or
circumstance, and (c) Buyer shall not be entitled to any indemnification with
respect to the matter or circumstance described in such update.
 
Section 6.05 Governmental Approvals and Consents
 
.  Each party hereto shall, as promptly as possible, use its commercially
reasonable efforts to obtain, or cause to be obtained, all consents,
authorizations, orders and approvals from all Governmental Authorities that may
be or become necessary for its execution and delivery of this Agreement and the
performance of its obligations pursuant to this Agreement and the other
Transaction Documents. Each party shall cooperate fully with the other party and
its Affiliates in promptly seeking to obtain all such Consents, authorizations,
orders and approvals. The parties hereto shall not willfully take any action
that will have the effect of delaying, impairing or impeding the receipt of any
required Consents, authorizations, orders and approvals.  Seller and Buyer shall
use commercially reasonable efforts to give all notices to, and obtain all
consents from, all third parties that are described in Schedule 4.03; provided,
however, that no party shall be obligated to pay any consideration therefor to
any third party from whom consent or approval is requested.
 
Section 6.06 Books and Records
 
.
 
(a) In order to facilitate the resolution of any claims made against or incurred
by Seller prior to the Closing, or for any other reasonable purpose, for a
period of three years after the Closing, Buyer shall:
 
(i) retain the Books and Records relating to periods prior to the Closing in a
manner reasonably consistent with the prior practices of Buyer; and
 
(ii) upon reasonable notice, afford the Seller’s Representatives reasonable
access (including the right to make, at Seller’s expense, photocopies), during
normal business hours, to such Books and Records.
 
(b) In order to facilitate the resolution of any claims made by or against or
incurred by Buyer after the Closing, or for any other reasonable purpose, for a
period of three years after the Closing, Seller shall:
 
(i) retain the books and records of Seller which relate to the Business and its
operations for periods prior to the Closing; and
 
(ii) upon reasonable notice, afford the Buyer’s Representatives reasonable
access (including the right to make, at Buyer’s expense, photocopies), during
normal business hours, to such books and records.
 
(c) Neither Buyer nor Seller shall be obligated to provide the other party with
access to any books or records (including personnel files) pursuant to this
Section 6.06 where such access would violate any Law.
 
Section 6.07 Closing Conditions
 
.  From the date hereof until the Closing, each party hereto shall use
commercially reasonable efforts to take such actions as are necessary to
expeditiously satisfy the closing conditions set forth in Article VII hereof.
 
Section 6.08 Public Announcements
 
.  Unless otherwise required by applicable Law or stock exchange requirements
(based upon the reasonable advice of counsel), no party to this Agreement shall
make any public announcements in respect of this Agreement or the transactions
contemplated hereby or otherwise communicate with any news media without the
prior written consent of the other party (which consent shall not be
unreasonably withheld or delayed), and the parties shall cooperate as to the
timing and contents of any such announcement.
 
Section 6.09 Transfer Taxes
 
.  All transfer, documentary, sales, use, stamp, registration, value added and
other such Taxes and fees (including any penalties and interest) incurred in
connection with this Agreement and the other Transaction Documents (including
any real property transfer Tax and any other similar Tax) shall be borne and
paid by Buyer when due.  Buyer shall, at its own expense, timely file any Tax
Return or other document with respect to such Taxes or fees (and Seller shall
cooperate with respect thereto as necessary).
 
Section 6.10 Further Assurances
 
.  Following the Closing, each of the parties hereto shall, and shall cause
their respective Affiliates to, execute and deliver such additional documents,
instruments, conveyances and assurances and take such further actions as may be
reasonably required to carry out the provisions hereof and give effect to the
transactions contemplated by this Agreement and the other Transaction Documents.
 
Section 6.11 Confidentiality
 
.  Parent and Seller agree that they shall not divulge, furnish, disclose or
make available to any Person (a) any confidential or proprietary information, in
whatever form or medium, concerning the Purchased Assets or the Business or with
respect to any suppliers, customers, distributors, independent contractors,
licensees or licensors and other business relations of the Business or (b) any
terms or conditions of this Agreement or the other Transaction Documents
(collectively, “Confidential Information”); provided, however, Parent and Seller
shall be permitted to disclose such information to its Representatives who (i)
have a need to know such Confidential Information and (ii) have agreed to be
bound by the terms and restrictions of this Section 6.11.  The foregoing shall
not be applicable to any information which is required to be disclosed by law
(including any information that must be disclosed because Parent is a public
corporation) or any information (i) ascertainable or obtained from public
information, (ii) received by Parent or Seller after the Closing from a third
party who is not employed by or otherwise affiliated with the Buyer, or (iii)
which is or becomes known to the public by any means other than a breach by
Seller of this Section 6.11.
 
Section 6.12 Noncompetition, Non-Solicitation and Nondisparagement
 
.
 
(a) Noncompetition.  For a period of five (5) years after the Closing Date (the
“Restricted Period”), neither Parent nor Seller shall, and they shall cause
their Affiliates not to, anywhere in the world, directly or indirectly invest
in, own, manage, operate, finance, control, advise, render services to or
guarantee the obligations of any Person engaged in or planning to become engaged
in the business of designing, manufacturing, distributing, marketing, or selling
any product that competes directly with any product in the Product Line
(“Competing Business”), provided, however, that Seller or Parent may (i)
purchase or otherwise acquire up to (but not more than) two percent (2%) of any
class of the securities of any Person engaged in a Competing Business (but may
not otherwise participate in the activities of such Person) if such securities
are listed on any national or regional securities exchange or have been
registered under Section 12(g) of the Exchange Act, and (ii) advertise and sell
the Excluded Assets.
 
(b) Non-Solicitation.  During the Restricted Period, neither Parent nor Seller
shall, and they shall cause their Affiliates not to, induce or attempt to induce
or encourage others to induce or attempt to induce any Person who is or during
the Restricted Period becomes a customer, supplier, referral source, or key
business relationship of Buyer to cease doing business with Buyer with respect
to the Business and the Product Line or otherwise materially alter their
relationship with Buyer with respect to the Business and the Product Line or, in
the case of referral sources, to refer their business to any Person engaged in a
Competing Business (other than Buyer), or, in the case of customers, to place
their business with any Person engaged in a Competing Business (other than
Buyer).
 
(c) Non-Disparagement.  Parent and Seller agree that during the Restricted
Period they will not, either on their own account or directly or indirectly in
conjunction with or on behalf of any other Person, disparage or otherwise speak
or write negatively about Buyer or the Business or cause any other person to
disparage or speak or write negatively about Buyer or the Business.
 
(d) Modification of Covenant.  If a final judgment of a court or tribunal of
competent jurisdiction determines that any term or provision contained in
Section 6.12(a) is invalid or unenforceable, then the parties agree that the
court or tribunal will have the power to reduce the scope, duration or
geographic area of the term or provision, to delete specific words or phrases or
to replace any invalid or unenforceable term or provision with a term or
provision that is valid and enforceable and that comes closest to expressing the
intention of the invalid or unenforceable term or provision. This Section 6.12
will be enforceable as so modified after the expiration of the time within which
the judgment may be appealed. This Section 6.12 is reasonable and necessary to
protect and preserve Buyer’s legitimate business interests and the value of the
Assets and to prevent any unfair advantage conferred on Seller.
 
Section 6.13 Employees
 
.  Prior to Closing, Seller will permit Buyer’s Representatives to discuss
employment with such employees of Seller as Buyer may request.
 
Section 6.14 License
 
.  Parent and Seller grant to Buyer a limited, non-exclusive and royalty free
license to use the names “Astec” and “Astec Underground” solely in connection
with Buyer’s sale or other disposition of the Tier 2 Products.
 
Section 6.15 Tax Returns
 
.  As soon as reasonably practicable following the date of this Agreement,
Seller will provide Buyer with a correct and complete list all federal, state,
local, and Non-U.S. Tax Returns filed with respect to Seller for taxable periods
ended on or after December 31, 2009, and such list will indicate those Income
Tax Returns that have been audited and those Income Tax Returns that currently
are the subject of audit, if any.
 
ARTICLE VII                                
 
Conditions to closing
 
Section 7.01 Conditions to Obligations of Buyer
 
.  The obligations of Buyer to consummate the transactions contemplated by this
Agreement shall be subject to the fulfillment or Buyer’s waiver, at or prior to
the Closing, of each of the following conditions:
 
(a) The representations and warranties of Parent and Seller contained in Article
IV shall be true and correct in all material respects as of the date hereof and
as of the Closing Date with the same effect as though made at and as of such
date (except those representations and warranties that address matters only as
of a specified date, which shall be true and correct in all respects as of that
specified date), except for such representations and warranties that are
qualified by words or phrases such as “material,” “Material Adverse Effect,” or
similar qualifications, each of which shall be true and correct in all respects
as of such dates.
 
(b) Seller and Parent shall have duly performed and complied in all material
respects with all agreements, covenants and conditions required by this
Agreement and each of the other Transaction Documents to be performed or
complied with by it prior to or on the Closing Date.
 
(c) Seller shall have delivered to Buyer duly executed counterparts to the
Transaction Documents (other than this Agreement) and such other documents and
deliveries set forth in Section 3.02(a).
 
(d) Buyer shall have received a certificate, dated the Closing Date and signed
by a duly authorized officer of Seller, that each of the conditions set forth in
Section 7.01(a) and Section 7.01(b) have been satisfied (the “Seller Closing
Certificate”).
 
(e) Buyer shall have received a certificate of the Secretary or an Assistant
Secretary (or equivalent officer) of Seller certifying that attached thereto are
true and complete copies of all resolutions adopted by the board of directors of
Seller authorizing the execution, delivery and performance of this Agreement and
the other Transaction Documents and the consummation of the transactions
contemplated hereby and thereby, and that all such resolutions are in full force
and effect and are all the resolutions adopted in connection with the
transactions contemplated hereby and thereby.
 
(f) Buyer shall have received a certificate of the Secretary or an Assistant
Secretary (or equivalent officer) of Seller certifying the names and signatures
of the officers of Seller authorized to sign this Agreement, the Transaction
Documents and the other documents to be delivered hereunder and thereunder.
 
(g) Buyer’s due diligence investigation of the Purchased Assets, whether
performed before or after the date of this Agreement and including without
limitation matters disclosed in the Schedules, shall be satisfactory to Buyer in
its sole discretion.
 
(h) No claim, action, suit, or proceeding shall be pending or threatened against
Seller or Buyer, which, if adversely determined, would prevent or hinder the
consummation of the transactions contemplated by this Agreement or result in the
payment of substantial damages as a result of such transactions.
 
(i) All Encumbrances on the Purchased Assets of any nature whatsoever shall have
been released including, without limitation, those security interests listed on
Schedule 4.04.
 
(j) The consents disclosed on, or required to be disclosed on, Schedule 4.03
shall have been obtained.
 
(k) The consummation of the transactions contemplated by the Stock Purchase
Agreement dated as of the date hereof between Buyer and Parent (the "Stock
Purchase Agreement") regarding Buyer’s purchase of the capital stock of American
Augers, Inc. shall occur prior to or simultaneously with the Closing.
 
Section 7.02 Conditions to Obligations of Seller
 
.  The obligations of Seller to consummate the transactions contemplated by this
Agreement shall be subject to the fulfillment or Seller’s waiver, at or prior to
the Closing, of each of the following conditions:
 
(a) The representations and warranties of Buyer contained in Article V shall be
true and correct in all material respects as of the date hereof and as of the
Closing Date with the same effect as though made at and as of such date (except
those representations and warranties that address matters only as of a specified
date, which shall be true and correct in all respects as of that specified
date), except for such representations and warranties that are qualified by
words or phrases such as “material,” “Material Adverse Effect,” or similar
qualifications, each of which shall be true and correct in all respects as of
such dates.
 
(b) Buyer shall have duly performed and complied in all material respects with
all agreements, covenants and conditions required by this Agreement and each of
the other Transaction Documents to be performed or complied with by it prior to
or on the Closing Date.
 
(c) Buyer shall have delivered to Seller the Purchase Price, duly executed
counterparts to the Transaction Documents (other than this Agreement) and such
other documents and deliveries set forth in Section 3.02(b).
 
(d) Seller shall have received a certificate, dated the Closing Date and signed
by a duly authorized officer of Buyer, that each of the conditions set forth in
Section 7.02(a) and Section 7.02(b) have been satisfied (the “Buyer Closing
Certificate”).
 
(e) Seller shall have received a certificate of the Secretary or an Assistant
Secretary (or equivalent officer) of Buyer certifying that attached thereto are
true and complete copies of all resolutions adopted by the board of directors of
Buyer authorizing the execution, delivery and performance of this Agreement and
the other Transaction Documents and the consummation of the transactions
contemplated hereby and thereby, and that all such resolutions are in full force
and effect and are all the resolutions adopted in connection with the
transactions contemplated hereby and thereby.
 
(f) Seller shall have received a certificate of the Secretary or an Assistant
Secretary (or equivalent officer) of Buyer certifying the names and signatures
of the officers of Buyer authorized to sign this Agreement, the Transaction
Documents and the other documents to be delivered hereunder and thereunder.
 
(g) The consummation of the transactions contemplated by the Stock Purchase
Agreement shall occur prior to or simultaneously with the Closing.
 
ARTICLE VIII                                
 
Indemnification
 
Section 8.01 Survival
 
.  Subject to the limitations and other provisions of this Agreement, the
representations and warranties contained herein shall survive the Closing and
shall remain in full force and effect until the date that is two (2) years from
the Closing Date except that the representations and warranties contained in
Section 4.01, Section 4.02, Section 4.04, Section 4.12, Section 4.13, and
Section 4.14  (the “Fundamental Representations”) shall survive the Closing and
remain in full force and effect until the expiration of the statute of
limitations applicable to the matter underlying such representations and
warranties (giving effect to any waiver, mitigation or extension thereof) plus
sixty (60) days. The covenants or other agreements contained in this Agreement
shall survive the Closing. Notwithstanding the foregoing, any claims asserted in
good faith with reasonable specificity (to the extent known at such time) and in
writing by notice form the non-breaching party to the breaching party prior to
the expiration date of the applicable survival period shall not thereafter be
barred by the expiration of such survival period and such claims shall survive
until finally resolved.
 
Section 8.02 Indemnification By Seller
 
.  Subject to the other terms and conditions of this Article VIII, Parent and
Seller shall jointly and severally indemnify Buyer against, and shall hold Buyer
harmless from and against, any and all Losses incurred or sustained by, or
imposed upon, Buyer based upon, arising out of, with respect to or by reason of:
 
(a) any inaccuracy in or breach of any of the representations or warranties of
Parent or Seller contained in this Agreement;
 
(b) any breach or non-fulfillment of any covenant, agreement or obligation to be
performed by Seller or Parent pursuant to this Agreement; or
 
(c) any Excluded Asset or any Excluded Liability.
 
Section 8.03 Indemnification By Buyer
 
.  Subject to the other terms and conditions of this Article VIII, Buyer shall
indemnify Seller against, and shall hold Seller harmless from and against, any
and all Losses incurred or sustained by, or imposed upon, Seller based upon,
arising out of, with respect to or by reason of:
 
(a) any inaccuracy in or breach of any of the representations or warranties of
Buyer contained in this Agreement;
 
(b) any breach or non-fulfillment of any covenant, agreement or obligation to be
performed by Buyer pursuant to this Agreement; or
 
(c) any Assumed Liability.
 
Section 8.04 Certain Limitations
 
.  The party making a claim under this Article VIII is referred to as the
“Indemnified Party”, and the party against whom such claims are asserted under
this Article VIII is referred to as the “Indemnifying Party”. The
indemnification provided for in Section 8.02 and Section 8.03 shall be subject
to the following limitations:
 
(a) The Indemnifying Party shall not be liable to the Indemnified Party for
indemnification under Section 8.02(a) or Section 8.03(a), as the case may be,
until the aggregate amount of all Losses in respect of indemnification under
Section 8.02 or Section 8.03 exceeds $100,000 (the “Deductible”), in which event
the Indemnifying Party shall only be required to pay or be liable for Losses in
excess of the Deductible; provided that the Deductible shall not apply to or
limit (i) claims under Section 8.02(a) with respect to any Fundamental
Representation, (ii) claims under Section 8.02(b), Section 8.02(c), Section
8.03(b), or Section 8.03(c), or (iii) claims for fraud.
 
(b) The aggregate amount of all Losses for which an Indemnifying Party shall be
liable pursuant to Section 8.02(a) or Section 8.03(a), as the case may be, shall
not exceed $2,000,000; provided that the foregoing limitation shall not apply to
or limit (i) claims under Section 8.02(a) with respect to any Fundamental
Representation, (ii) claims under Section 8.02(b), Section 8.02(c), Section
8.03(b), or Section 8.03(c), or (iii) claims for fraud.
 
(c) Payments by an Indemnifying Party pursuant to Section 8.02 or Section 8.03
in respect of any Loss shall be limited to the amount of any liability or damage
that remains after deducting therefrom any insurance proceeds and any indemnity,
contribution or other similar payment received or reasonably expected to be
received by the Indemnified Party in respect of any such claim (net of any
amounts expended by the Indemnified Party to collect such proceeds or payment).
The Indemnified Party shall use its commercially reasonable efforts to recover
under insurance policies or indemnity, contribution or other similar agreements
for any Losses prior to seeking indemnification under this Agreement.
 
(d) In no event shall any Indemnifying Party be liable to any Indemnified Party
for any punitive, incidental, consequential, special or indirect damages,
including loss of future revenue or income, loss of business reputation or
opportunity relating to the breach or alleged breach of this Agreement, except
to the extent the Indemnified Party is liable to a third party for such damages,
or diminution of value or any damages based on any type of multiple.
 
(e) Each Indemnified Party shall take, and cause its Affiliates to take,
reasonable steps to mitigate any Loss upon becoming aware of any event or
circumstance that would be reasonably expected to, or does, give rise thereto.
 
(f) Neither Parent nor Seller’s liability under this Article VIII for any Losses
based upon or arising out of any inaccuracy in or breach of any of the
representations or warranties of Parent or Seller contained in this Agreement
shall not be limited or diminished by any knowledge obtained by Buyer during its
due diligence investigation in connection with the transactions contemplated by
this Agreement.
 
Section 8.05 Indemnification Procedures
 
.
 
(a) Third Party Claims. If any Indemnified Party receives notice of the
assertion or commencement of any action, suit, claim or other legal proceeding
made or brought by any Person who is not a party to this Agreement or an
Affiliate of a party to this Agreement or a Representative of the foregoing (a
“Third Party Claim”) against such Indemnified Party with respect to which the
Indemnifying Party is obligated to provide indemnification under this Agreement,
the Indemnified Party shall give the Indemnifying Party prompt written notice
thereof. The failure to give such prompt written notice shall not, however,
relieve the Indemnifying Party of its indemnification obligations, except and
only to the extent that the Indemnifying Party forfeits rights or defenses by
reason of such failure. Such notice by the Indemnified Party shall describe the
Third Party Claim in reasonable detail, shall include copies of all material
written evidence thereof and shall indicate the estimated amount, if reasonably
practicable, of the Loss that has been or may be sustained by the Indemnified
Party. The Indemnifying Party shall have the right to participate in, or by
giving written notice to the Indemnified Party, to assume the defense of any
Third Party Claim at the Indemnifying Party’s expense and by the Indemnifying
Party’s own counsel, and the Indemnified Party shall cooperate in good faith in
such defense; provided that the Indemnified Party may not assume the defense of
any Third Party Claim if (i) it involves potential criminal Liability of Buyer
or any of its employees, (ii) relief other than monetary damages is sought, or
(iii) Buyer determines in good faith that the amount necessary to resolve such
claims would exceed the amount recoverable under this Agreement. In the event
that the Indemnifying Party assumes the defense of any Third Party Claim,
subject to Section 8.05(b), the Indemnified Party shall have the right, at its
own cost and expense, to participate in the defense of any Third Party Claim
with counsel selected by it subject to the Indemnifying Party’s right to control
the defense thereof. If the Indemnifying Party is not entitled to, elects not
to, or loses the right to defend such Third Party Claim or fails to promptly
notify the Indemnified Party in writing of its election to defend as provided in
this Agreement, the Indemnified Party may, subject to Section 8.05(b), pay,
compromise, defend such Third Party Claim and seek indemnification for any and
all Losses based upon, arising from or relating to such Third Party Claim.
Seller and Buyer shall cooperate with each other in all reasonable respects in
connection with the defense of any Third Party Claim, including making available
records relating to such Third Party Claim and furnishing, without expense
(other than reimbursement of actual out-of-pocket expenses) to the defending
party, management employees of the non-defending party as may be reasonably
necessary for the preparation of the defense of such Third Party Claim.  The
Indemnifying Party will lose any previously acquired right to control the
defense if for any reason it ceases to diligently conduct such defense.
 
(b) Settlement of Third Party Claims. Notwithstanding any other provision of
this Agreement, neither party may enter into any settlement or compromise of, or
entry of a judgment with respect to, any Third Party Claim without the prior
written consent of the other party (not to be unreasonably withheld) unless the
settlement, compromise, or judgment will not result in any liability or the
creation of a financial or other obligation on the part of the other party
(including restrictions on future operations) and provides, in reasonable form,
for the unconditional release of the other party from all liabilities and
obligations in connection with such Third Party Claim.
 
(c) Direct Claims. Any claim by an Indemnified Party on account of a Loss which
does not result from a Third Party Claim (a “Direct Claim”) shall be asserted by
the Indemnified Party giving the Indemnifying Party prompt written notice
thereof. The failure to give such prompt written notice shall not, however,
relieve the Indemnifying Party of its indemnification obligations, except and
only to the extent that the Indemnifying Party forfeits rights or defenses by
reason of such failure. Such notice by the Indemnified Party shall describe the
Direct Claim in reasonable detail, shall include copies of all material written
evidence thereof and shall indicate the estimated amount, if reasonably
practicable, of the Loss that has been or may be sustained by the Indemnified
Party. The Indemnifying Party shall have 30 days after its receipt of such
notice to respond in writing to such Direct Claim. During such 30-day period,
the Indemnified Party shall allow the Indemnifying Party and its professional
advisors to investigate the matter or circumstance alleged to give rise to the
Direct Claim, and whether and to what extent any amount is payable in respect of
the Direct Claim and the Indemnified Party shall assist the Indemnifying Party’s
investigation by giving such information and assistance (including access to the
Indemnified Party’s premises and personnel and the right to examine and copy any
accounts, documents or records) as the Indemnifying Party or any of its
professional advisors may reasonably request. If the Indemnifying Party does not
so respond within such 30-day period, the Indemnifying Party shall be deemed to
have rejected such claim, in which case the Indemnified Party shall be free to
pursue such remedies as may be available to the Indemnified Party on the terms
and subject to the provisions of this Agreement.
 
Section 8.06 Tax Treatment of Indemnification Payments
 
.  All indemnification payments made under this Agreement shall be treated by
the parties as an adjustment to the Purchase Price for Tax purposes, unless
otherwise required by Law.
 
Section 8.07 Exclusive Remedies
 
.  Subject to Section 10.11, the parties acknowledge and agree that their sole
and exclusive remedy with respect to any and all claims (other than claims
arising from intentional fraud on the part of a party hereto in connection with
the transactions contemplated by this Agreement) for any breach of any
representation, warranty, covenant, agreement or obligation set forth herein or
otherwise relating to the subject matter of this Agreement, shall be pursuant to
the indemnification provisions set forth in this Article VIII. In furtherance of
the foregoing, each party hereby waives, to the fullest extent permitted under
Law, any and all rights, claims and causes of action for any breach of any
representation, warranty, covenant, agreement or obligation set forth herein or
otherwise relating to the subject matter of this Agreement it may have against
the other parties hereto and their Affiliates and each of their respective
Representatives arising under or based upon any Law, except pursuant to the
indemnification provisions set forth in this Article VIII. Nothing in this
Section 8.07 shall limit any Person’s right to seek and obtain any equitable
relief to which any Person shall be entitled pursuant to Section 10.11.
 
ARTICLE IX                                
 
Termination
 
Section 9.01 Termination
 
.  This Agreement may be terminated at any time prior to the Closing:
 
(a) by the mutual written consent of Seller and Buyer;
 
(b) by Buyer by written notice to Seller if:
 
(i) Buyer is not then in material breach of any provision of this Agreement and
there has been a material breach, inaccuracy in or failure to perform any
representation, warranty, covenant or agreement made by Seller pursuant to this
Agreement that would give rise to the failure of any of the conditions specified
in Article VII and such breach, inaccuracy or failure cannot be cured by Seller
by November 30, 2012; or
 
(ii) any of the conditions set forth in Section 7.01 shall not have been
fulfilled by November 30, 2012, unless such failure shall be due to the failure
of Buyer to perform or comply in all material respects with any of the
covenants, agreements or conditions hereof to be performed or complied with by
it prior to the Closing;
 
(c) by Seller by written notice to Buyer if:
 
(i) Seller is not then in material breach of any provision of this Agreement and
there has been a material breach, inaccuracy in or failure to perform any
representation, warranty, covenant or agreement made by Buyer pursuant to this
Agreement that would give rise to the failure of any of the conditions specified
in Article VII and such breach, inaccuracy or failure cannot be cured by Buyer
by November 30, 2012; or
 
(ii) any of the conditions set forth in Section 7.02 shall not have been
fulfilled by November 30, 2012, unless such failure shall be due to the failure
of Seller to perform or comply in all material respects with any of the
covenants, agreements or conditions hereof to be performed or complied with by
it prior to the Closing; or
 
(d) by Buyer or Seller in the event that:
 
(i) the Closing shall not have occurred by November 30, 2012; or
 
(ii) any Governmental Authority shall have issued a Governmental Order
restraining or enjoining the transactions contemplated by this Agreement, and
such Governmental Order shall have become final and non-appealable.
 
Section 9.02 Effect of Termination
 
.  In the event of the termination of this Agreement in accordance with this
Article, this Agreement shall forthwith become void and there shall be no
liability or obligation on the part of any party hereto, except that the
provisions of Section 9.02 and Section 10.01 will remain in full force and
effect and survive any termination of this Agreement.
 
ARTICLE X                                
 
Miscellaneous
 
Section 10.01 Expenses
 
.  Except as otherwise expressly provided herein (including Section 6.09
hereof), all costs and expenses, including, without limitation, fees and
disbursements of counsel, financial advisors and accountants, incurred in
connection with this Agreement and the transactions contemplated hereby shall be
paid by the party incurring such costs and expenses, whether or not the Closing
shall have occurred.
 
Section 10.02 Notices
 
.  All notices, requests, consents, claims, demands, waivers and other
communications hereunder shall be in writing and shall be deemed to have been
given (a) when delivered by hand (with written confirmation of receipt); (b)
when received by the addressee if sent by a nationally recognized overnight
courier (receipt requested); (c) on the date sent by facsimile or e-mail of a
PDF document (with confirmation of transmission) if sent during normal business
hours of the recipient, and on the next Business Day if sent after normal
business hours of the recipient or (d) on the third day after the date mailed,
by certified or registered mail, return receipt requested, postage prepaid. Such
communications must be sent to the respective parties at the following addresses
(or at such other address for a party as shall be specified in a notice given in
accordance with this Section 10.02):
 


If to Seller:
ASTEC UNDERGROUND, INC.
1725 Shepherd Road
Chattanooga, TN 37421
Facsimile:                      (423) 899-4456
E-mail:                                tcampbell@astecindustries.com
Attention:                      Tom Campbell, President
 
with a copy to:
CHAMBLISS, BAHNER & STOPHEL, P.C.
1000 Tallan Building
Two Union Square
Chattanooga, TN  37402
Facsimile:                      (423) 508-1229
E-mail:                                sjett@cbslawfirm.com
Attention:                      E. Stephen Jett
 
If to Buyer:
THE CHARLES MACHINE WORKS, INC.
P. O. Box 66
1959 W. Fir Avenue
Perry, OK 73077-0066
Facsimile:                      (580) 572-3563
E-mail:                      rjohnson@ditchwitch.com
Attention:                      Rick Johnson, Chief Operating Officer
with a copy to:
McAFEE & TAFT A PROFESSIONAL CORPORATION
10th Floor, Two Leadership Square
211 N. Robinson
Oklahoma City, OK  73102
Facsimile:                      (405) 228-7301
E-mail:                      josh.smith@mcafeetaft.com
Attention:                      Joshua D. Smith



Section 10.03 Interpretation
 
.  For purposes of this Agreement, (a) the words “include,” “includes” and
“including” shall be deemed to be followed by the words “without limitation”;
(b) the word “or” is not exclusive; and (c) the words “herein,” “hereof,”
“hereby,” “hereto” and “hereunder” refer to this Agreement as a whole. Unless
the context otherwise requires, references herein: (x) to Articles, Sections,
Disclosure Schedules and Exhibits mean the Articles and Sections of, and
Disclosure Schedules and Exhibits attached to, this Agreement; (y) to an
agreement, instrument or other document means such agreement, instrument or
other document as amended, supplemented and modified from time to time to the
extent permitted by the provisions thereof and (z) to a statute means such
statute as amended from time to time and includes any successor legislation
thereto and any regulations promulgated thereunder. This Agreement shall be
construed without regard to any presumption or rule requiring construction or
interpretation against the party drafting an instrument or causing any
instrument to be drafted. The Disclosure Schedules and Exhibits referred to
herein shall be construed with, and as an integral part of, this Agreement to
the same extent as if they were set forth verbatim herein.
 
Section 10.04 Headings
 
.  The headings in this Agreement are for reference only and shall not affect
the interpretation of this Agreement.
 
Section 10.05 Severability
 
.  If any term or provision of this Agreement is invalid, illegal or
unenforceable in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other term or provision of this Agreement
or invalidate or render unenforceable such term or provision in any other
jurisdiction. Upon such determination that any term or other provision is
invalid, illegal or unenforceable, the parties hereto shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the greatest extent possible.
 
Section 10.06 Entire Agreement
 
.  This Agreement and the other Transaction Documents constitute the sole and
entire agreement of the parties to this Agreement with respect to the subject
matter contained herein and therein, and supersede all prior and contemporaneous
representations, warranties, understandings and agreements, both written and
oral, with respect to such subject matter. In the event of any inconsistency
between the statements in the body of this Agreement and those in the other
Transaction Documents, the Exhibits and Disclosure Schedules (other than an
exception expressly set forth as such in the Disclosure Schedules), the
statements in the body of this Agreement will control.
 
Section 10.07 Successors and Assigns
 
.  This Agreement shall be binding upon and shall inure to the benefit of the
parties hereto and their respective successors and permitted assigns. Neither
party may assign its rights or obligations hereunder without the prior written
consent of the other party, which consent shall not be unreasonably withheld or
delayed; provided that Buyer may assign its right to acquire the Purchased
Assets to any wholly owned subsidiary of Buyer without any other party’s
consent. No assignment shall relieve the assigning party of any of its
obligations hereunder.
 
Section 10.08 No Third Party Beneficiaries
 
.  This Agreement is for the sole benefit of the parties hereto and their
respective successors and permitted assigns and nothing herein, express or
implied, is intended to or shall confer upon any other Person or entity any
legal or equitable right, benefit or remedy of any nature whatsoever under or by
reason of this Agreement.
 
Section 10.09 Amendment and Modification; Waiver
 
.  This Agreement may only be amended, modified or supplemented by an agreement
in writing signed by each party hereto. No waiver by any party of any of the
provisions hereof shall be effective unless explicitly set forth in writing and
signed by the party so waiving. No waiver by any party shall operate or be
construed as a waiver in respect of any failure, breach or default not expressly
identified by such written waiver, whether of a similar or different character,
and whether occurring before or after that waiver. No failure to exercise, or
delay in exercising, any right, remedy, power or privilege arising from this
Agreement shall operate or be construed as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege.
 
Section 10.10 Governing Law
 
.  This Agreement shall be governed by and construed in accordance with the
internal laws of the State of Tennessee without giving effect to any choice or
conflict of law provision or rule (whether of the State of Tennessee or any
other jurisdiction) that would cause the application of Laws of any jurisdiction
other than those of the State of Tennessee.
 
Section 10.11 Specific Performance
 
.  The parties agree that irreparable damage would occur if any provision of
this Agreement were not performed in accordance with the terms hereof and that
the parties shall be entitled to specific performance of the terms hereof, in
addition to any other remedy to which they are entitled at law or in equity.
 
Section 10.12 Counterparts
 
.  This Agreement may be executed in counterparts, each of which shall be deemed
an original, but all of which together shall be deemed to be one and the same
agreement. A signed copy of this Agreement delivered by facsimile, e-mail or
other means of electronic transmission shall be deemed to have the same legal
effect as delivery of an original signed copy of this Agreement.
 
Section 10.13 Waiver of Jury Trial
 
.  THE PARTIES IRREVOCABLY WAIVE ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION HELD
IN ANY COURT ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT.  THE PARTIES AGREE THAT ANY SUCH ACTION SHALL BE
TRIED BY A COURT TRIAL WITHOUT A JURY.  WITHOUT LIMITING THE FOREGOING, THE
PARTIES FURTHER AGREE THAT THEIR RESPECTIVE RIGHT TO A TRIAL BY JURY IS WAIVED
BY OPERATION OF THIS SECTION AS TO ANY ACTION, COUNTERCLAIM OR OTHER PROCEEDING
WHICH SEEKS, IN WHOLE OR IN PART, TO CHALLENGE THE VALIDITY OR ENFORCEABILITY OF
THIS AGREEMENT OR ANY PROVISION HEREOF.  THIS WAIVER SHALL APPLY TO ANY
SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT.
 






[SIGNATURE PAGE FOLLOWS]

10704629_5.DOC
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above by their respective officers thereunto duly
authorized.



 
PARENT:
 
ASTEC INDUSTRIES, INC.
 
 
 
By:/s/ Thomas R. Campbell
Name: Thomas R. Campbell
Title: Group Vice President – Underground Group
     
SELLER:
 
ASTEC UNDERGROUND, INC.
 
 
 
By:/s/homas R. Campbell
Name: Thomas R. Campbell
Title: President
     
BUYER:
 
THE CHARLES MACHINE WORKS, INC.
 
 
By:/s/ Tiffany Sewell-Howard
Name: Tiffany Sewell-Howard
Title: Chief Executive Officer






[Signature Page to Asset Purchase Agreement]
 
 

--------------------------------------------------------------------------------

 

Schedule 1.01(a) – Knowledge of Seller
 


 
FOR THE PURPOSE OF EXECUTING THIS AGREEMENT AS OF THE DATE OF EXECUTION:
 
Astec Underground, Inc. Corporate
Officers                                                                                     Titles
 
Thomas R.
Campbell                                                                                     Chairman
of the Board
 
Stephen C.
Anderson                                                                                     Secretary
 
David C.
Silvious                                                                                     Assistant
Secretary/Treasurer
 


 
FOR THE PURPOSE OF EXECUTING THE BRING-DOWN CERTIFICATE UNDER SECTION 7.01(d),
THE PERSONS LISTED ABOVE AND ALSO:
 
Gary Heinemann
 


 

14711_00/1201/MT1-1518924_1
 
 

--------------------------------------------------------------------------------

 



Schedule 1.01(b) – Items included in the Product Line
 


 
·  
Trencor chain trenchers

 
·  
Trencor wheel trenchers

 
·  
related parts and components

 
*four-tracked surface mining machines are not included in the Product Line being
sold.
 


 


 

14711_00/1201/MT1-1518924_1
 
 

--------------------------------------------------------------------------------

 

Schedule 1.01(c) Tier 2 Products
                                                 
Item Number
 
Description
Lot #
 
Item Group
               
Tier II Equipment
          70102B01  
Option, Base Unit - DD65
     DD650200406
    801     70102B01  
Option, Base Unit - DD65
     DD65XX80108
    801     70102B01  
Option, Base Unit - DD65
     DD65XX80119
    801     70102B01  
Option, Base Unit - DD65
    DD65XX0K0122
    801     70102B01  
Option, Base Unit - DD65
    DD65XX0K0123
    801     70102B01  
Option, Base Unit - DD65
    DD65XX0K0124
    801     70102B01  
Option, Base Unit - DD65
    DD65XX0K0125
    801     70102B01  
Option, Base Unit - DD65
    DD65XX0K0126
    801     70102B01  
Option, Base Unit - DD65
    DD65XX0K0127
    801     70102B01  
Option, Base Unit - DD65
    DD65XX0K0128
    801     70102B01  
Option, Base Unit - DD65
    DD65XX0K0129
    801     70102B01  
Option, Base Unit - DD65
    DD65XX0K0130
    801     70102B01  
Option, Base Unit - DD65
    DD65XX0L0131
    801     70102B01  
Option, Base Unit - DD65
    DD65XX0L0132
    801     70102B01  
Option, Base Unit - DD65
    DD65XX0L0133
    801     70102B01  
Option, Base Unit - DD65
    DD65XX0L0134
    801     70102B01  
Option, Base Unit - DD65
    DD65XX0L0135
    801     70502B01  
DD1416 Base Unit
     DD141680109
    802     70502B01  
DD1416 Base Unit
     DD141680111
    802     70502B01  
DD1416 Base Unit
     DD141680113
    802     70502B01  
DD1416 Base Unit
     DD141690121
    802     70502B01  
DD1416 Base Unit
     DD141690122
    802     70502B01  
DD1416 Base Unit
     DD141690123
    802     70902C01  
Option, DD4045 Drill
    DD40450L0125
    804                    
Tier II Rental Equipment
            70402B01  
Option, DD3238 Base Unit
     DD323880160
    804     70402B01  
Option, DD3238 Base Unit
     DD323890162
    804                    




14711_00/1201/MT1-1518924_1
 
 

--------------------------------------------------------------------------------

 
Schedule 2.01(a) trencor Fixtures



Trencor Fixtures
                           
Description:
   
Model:
 
Description:
   
Model:
                     
Universal Boom Hood
 
ALL
 
Mainframe rotating
   
960
                     
Head Shaft
   
ALL
 
Mainframe rotating
   
1260
                     
Head Shaft
   
1360
 
Mainframe rotating
   
1360W
                     
Head Shaft
   
1460
 
Mainframe rotating
   
1660
                     
Head Shaft
   
1660
 
Mainframe rotating
   
1660Mag
                     
Head Shaft
   
1760
 
Rock Guard
   
1360
                     
Counter Shaft
   
1060
 
Rock Guard
   
1460
                     
Counter Shaft
   
ALL
 
Rock Guard
   
1660
                     
Counter Shaft
   
1460
 
Rock Guard
   
1760
                     
Counter Shaft
   
1660
 
Saddle
     
1360
                     
Counter Shaft
   
1760
 
Saddle
     
1460
                     
Universal Head Light
   
ALL
 
Saddle
     
1660
                     
Universal Conveyor Pulley
 
ALL
 
Saddle
     
1760
                     
Transmission / Engine Mount
 
1360
 
Tailwheel
     
ALL
                     
Transmission / Engine Mount
 
1460
                                 
Transmission / Engine Mount
 
1660
                                 
Transmission / Engine Mount
 
1360W
                                 
Track Frame
   
ALL
                                 
Ladder
     
1360
                                 
Ladder
     
1460
                                 
Ladder
     
1660
                                 
Ladder
     
1760
                                                                               
                   




14711_00/1201/MT1-1518924_1
 
 

--------------------------------------------------------------------------------

 

Schedule 2.04(a) Claims Agaist Seller

Pending Claims
 


 
1.  
4/8/2009 - Juan Ramon Pauda -- Astec Underground was contacted by attorney Chris
Cagle via a letter dated February 12 regarding personal injuries suffered by Mr.
Pauda allegedly caused by a machine manufactured by Trencor, Inc. When Astec
Underground responded requesting additional information, Mr. Cagle informed it
that he no longer represented Mr. Pauda. There has been no further contact from
Mr. Pauda regarding this accident. If a suit is filed, the Company plans to
vigorously defend this claim.  There has been no activity on this potential
claim since it was first reported in 2009.



 
2.  
8/17/2010 - James & Bonnie Johnson v. Astec Underground, Inc. - USDC Northern
District of Illinois, Eastern Division -- In a complaint filed on August 17,
2010, the plaintiff alleged that he was injured on August 18, 2008, on a Maxi
Sneaker Series C trencher during the course of his employment at a residence in
Illinois.   As a result of the accident, Mr. Johnson's left leg was
amputated.  Astec conducted a site inspection on November 30, 2010 which
revealed that the interlock on the equipment had been bypassed.  The accident
could not have occurred if the machine had not been modified.   The case has
been removed to the U.S. District Court for Northern District of Illinois,
Eastern Division.  A motion is pending to transfer the case to the U.S. District
Court for the Northern District of Illinois, Western Division.   To date the
parties have agreed to dismiss Diamond Equipment the Astec Underground dealer
who sold the trencher and Astec Underground has added Plaintiff’s
company/employer as a Third-Party Defendant (Rainmaster Irrigation, Inc.).  The
plaintiff’s deposition has been taken and so has the deposition of Rainmaster
and its employees who were working with the Plaintiff on the day of the
incident.  There is outstanding discovery which Astec Underground has issued to
both Rainmaster and to the Plaintiff’s.



 
3.  
DB Enterprises Developers and Builders, Inc. v. Eagle Power & Equipment Corp.
and Astec Industries, Inc.; In the Court of Common Pleas of Delaware County,
Pennsylvania; Case No. 12-4641 -- This complaint was filed on June 1, 2012, by
DB Enterprises against Eagle Power and Astec Industries, Inc. Astec was served
on June 21. "Industries" is obviously the wrong defendant because it appears
that at issue is an Astec DD1416 drill, presumably sold by Astec Underground to
Eagle.  The complaint alleges that on January 23, 2012, DB Enterprises purchased
an Astec DD1416 drill from Eagle Power for use in drilling and installing sewer
and water lines in residential areas. DB Enterprises alleges that the engine was
rusted and the machine was defective.



 


 


 


 

14711_00/1201/MT1-1518924_1
 
 

--------------------------------------------------------------------------------

 



Schedule 4.01 – Jurisdictions in which the Seller is licensed or Qualified to do
Business
 


 
1.           FL (09/19/08)
2.           GA (05/11/06)
3.           LA (05/09/11
4.           MO (2/17/09)
5.           NJ (05/09/11)
6.           NY (05/25/06)
7.           OK (01/17/06)
8.           PA (2/25/10)
9.           TN (12/31/05)
10.           TX (12/31/05)
11.           VA (12/31/05)
12.           WI (05/23/06)


 

14711_00/1201/MT1-1518924_1
 
 

--------------------------------------------------------------------------------

 
Schedule 4.03 Required Consents
 
None
 
Schedule 4.04 titl to Assets and Absence of Encumbrances
 
THERE ARE NO ENCUMBRANCES ON THE PURCHASED ASSETS
 
Schedule 4.06 Deviations fro Operations in the Ordinary Course of Business since
9/30/12
 
None

Schedule 4.07 – Material Contracts
 
Sales Agent Letter Agreement between Astec Underground, Inc. and Frank van der
Hilst (international territory manager for Oceania, East-Asia, South Africa)
dated August 22, 2008
 
Sales Agent Letter Agreement between Robin Zahn (international territory manager
for Middle East, Europe, and North Africa) and Astec Underground, Inc. dated
October 8, 2011 (not executed)
 
Agent Agreement between Jose R. Jaquez (sales agent for South America, Central
America, Mexico, and the Caribbean Islands) and Astec Underground, Inc. dated
October 27, 2010
 
International Manufacturer’s Representative Agreement between Modern Structures
& Equipment – M.S.E. (manufacturer’s representative for Egypt) and Astec
Underground, Inc. dated effective April 1, 2011
 
Sales & Service Agreement International between Alfardan Group Holding Co., LLC
(dealer for Qatar) and Astec Underground, Inc. dated May 24, 2011
 
Distributor Sales & Service Agreement between Galadari Trucks & Heavy Equipment,
L.L.C. (dealer for United Arab Emirates) and Astec Underground, Inc. dated May
22, 2011
 
Dealer Sales & Service Agreement International between Le Monde Underground
(dealer for Serbia, Croatia, Bosnia, Montenegro and Slovenia) and Astec
Underground, Inc. dated effective March 31, 2011
 
Agency Agreement between Osborne Engineered Products, SA (PTY) Ltd. (for Angola,
Botswana, Burundi, Central African Republic, Democratic Republic of the Congo,
Equatorial Guinea, Gabon, Kenya, Lesotho, Madagascar, Malawi, Mauritius,
Mozambique, Namibia, Reunion, Rwanda, Seychelles, South Africa, Swaziland,
Tanzania, Uganda, Somalia, and Zambia) and Astec Underground, Inc. dated January
1, 2011
 
Product Development Letter Agreement between UEA Australia and Astec
Underground, Inc. dated February 2, 2012
 
International Sale Consulting Agreement with Rob Verwilligen dated June 15, 2004
 
 
Field Service Technician, O & G Agreement with Stelios Dicomitis

 


 

14711_00/1201/MT1-1518924_1
 
 

--------------------------------------------------------------------------------

 

Scheule 4.08 Intellectual Property Registrations and Intellectual Property
Licenses

ASTEC UNDERGROUND TRADEMARKS
 


 


 
REGISTRATION #
 
MARK
REGISTRATION DATE
STATUS
  3653782  
*A ASTEC UNDERGROUND & design
7/14/09
7/14/15 – Section 8 & 15
  3653781  
*ASTEC
7/14/09
7/14/15 – Section 8 & 15
  2061132  
TRENCOR
5/13/97
5/13/17 – Section 8 & 9
  2011727  
ROAD MINER
10/29/96
10/29/16 – Section 8 & 9

 
 
 
* Excluded Asset pursuant to Section 2.02(e) of the Asset Purchase
Agreement.  Limited, non-exclusive, royalty free license granted pursuant to
Section 6.14 of the Asset Purchase Agreement for use by The Charles Machine
Works, Inc. solely in connection with its sale or other disposition of the Tier
2 Products (as defined in the Asset Purchase Agreement).
 


 


 

14711_00/1201/MT1-1518924_1
 
 

--------------------------------------------------------------------------------

 



 
ASTEC UNDERGROUND PATENTS
 


 
APPLICATION #
FILING DATE
TITLE
PATENT #
ISSUE DATE
STATUS
08/456,815
10/15/96
Excavating Machine with Stowable Discharge
5564205
15/15/96
All Fees Paid – Expires 6/1/15



 


 

14711_00/1201/MT1-1518924_1
 
 

--------------------------------------------------------------------------------

 



Schedule 4.11 Environmental Matters
 
None
 
Schedule 4.12 Tax Matters
 
None
 
 
Schedule 4.17(a) – Top Five Customers 10/2011 to 09/2012
 


 
Sales
 
GO
GREEN                                                                                     $  4,723,164
ASTEC AUSTRALIA PTY
LTD    **                                                                                                        1,851,295
SIDELINE SPECIALTY EQUIPMENT                                 1,521,434
GULF PETROCHEMICAL SERVICES                                    423,635
FAYSAL M QAHTANI SONS CO.                                          236,908




















**    The dealer relationship with Astec Australia Pty LTD, a wholly owned
subsidiary of Astec Industries, Inc., is in the process of being terminated in
favor of selling into the Australian territory directly or via independent
agents.

14711_00/1201/MT1-1518924_1
 
 

--------------------------------------------------------------------------------

 



Schedule 4.17(b) – Top Five Suppliers 10/2011 to 09/2012
 
Purchases
Thompson Machinery Commerce
Corp                                                                                                $  401,432
Stewart &
Stevenson                                                                                         150,104
Jolly
Metals                                                                                          132,971
Martin Sprocket & Gear,
Inc.                                                                                          128,313
The Sollami
Company                                                                                     96,167




**The following are suppliers of raw materials used in the manufacture of
Trencor equipment and for other product lines of the seller with purchases in
the period over $400k
Total Purchases
Siskin Steel & Supply
Co.                                                                                     $   1,904,173
Kloeckner Metals
Corporation                                                                                             420,716

14711_00/1201/MT1-1518924_1
 
 

--------------------------------------------------------------------------------

 

Schedule 4.18 - Form of standard Warranty and Claims History
               
Description
 
Customer
 
Original Sale Amount
 
Original Warranty Accrual Date
 
01-01-2010 to 09-30-2012 expenses for repairs
 
Main Problem
                        T1360-270  
Hammer Equipment
  $ 900,000.00  
4/30/2008
  $ 81.30  
rebuild pumps, also TWO start ups,labor this was a Dealer sold machine
  T1460-165  
Diethelem Ltd.
  $ 1,224,300.00  
3/31/2008
  $ 4,152.25  
sprockets on drum and start up
  T1660-164  
GPS
  $ 1,705,846.00  
5/30/2009
  $ 3,172.24  
fan came apart and went through the radiator, Pump motor combo
  T1760-103  
Elmasa
  $ 2,183,842.89  
7/31/2009
  $ 6,676.70  
exahust tubes, track wear plates, cylinder misalignment, Labor this is a Dealer
sold machine
  T1360C-275  
Snyder
  $ 877,000.00  
9/30/2009
  $ 8,757.00  
Gauge problem, head shaft bearings, conveyor bearings
  T99-1360-273  
Astec Australia
  $ 843,790.00  
2/28/2010
  $ 6,475.74  
cylinders corroded, water in hydraulic tank,labor, this was a Dealer sold
machine repaired at start-up
  T99-1360W-290  
Astec Australia
  $ 936,060.00  
4/30/2010
  $ 130.84  
General project cost no claims filed
  T99-1360C-276  
Nova Construction
  $ 894,345.00  
5/31/2010
  $ 21,354.83  
failsafe brake for the digging chain, winch, pump motor combo, muffler repaired
at start-up
  T99-765-125  
Public Electrical Works
  $ 616,149.00  
8/31/2010
  $ 1,331.61  
air conditioner switch Binary Repaired at Start-up
  T99-1460-168  
Astec Australia
  $ 1,164,282.00  
11/30/2010
  $ 7,365.94  
hydraulic oil cooler repair at Start-up
  T99-1360C-277  
McLean Equipment
  $ 893,000.00  
12/31/2010
  $ 8,258.36  
murphy power view display, Track controler, toggle switch, window glass in cab,
can bus failure repair at start-up
  T99-1660M-161  
Gulf Petrochemical
  $ 1,928,300.00  
12/31/2010
  $ 22,455.39  
headshaft seals this machine was sold with a 60 day start up to be made in
several trips
  T99-1060-170  
Astec Australia
  $ 700,177.60  
1/31/2011
  $ -  
no claims
  T99-1360W-291  
Sideline Equipment
  $ 1,124,715.00  
2/28/2011
  $ 17,664.49  
oil seal repair at Start-up
  T99-1460-167  
Nova Construction
  $ 1,309,742.00  
7/31/2011
  $ 11,360.31  
digging chain and sprockets repair at start-up
  T99-1660-169  
Arabian Agencies Co. LLC
  $ 1,696,691.00  
8/31/2011
  $ 11,716.36  
no claims Start-up expense
  T99-1660-167  
Astec Australia
  $ 1,570,853.00  
11/30/2011
  $ 11,673.30  
top boom cylinder mis-alighment, labor for repair, this isw a dealer sold
machine repaired at start-up
  T99-1460-169  
Go Green Services LLC
  $ 1,426,000.00  
5/31/2012
  $ 14,243.25  
winch, park brake kit, repaired at start-up
  T99-1660-168  
Go Green Services LLC
  $ 1,760,000.00  
5/31/2012
  $ 14,338.90  
cab clylinder, crumber cylinders, motor spool valve, exhaust flex
muffler,repared at start-up
  T99-1360W-292  
Sideline Equipment
  $ 1,150,000.00  
7/31/2012
  $ -  
no claims
  T991460-170  
Go Green Services LLC
  $ 1,426,000.00  
8/31/2012
  $ 5,725.12  
fittings repair at start-up
                                 
Total Claims Incurred in the Period
      $ 176,933.93                                






14711_00/1201/MT1-1518924_1
 
 

--------------------------------------------------------------------------------

 
 


FIRST AMENDMENT TO ASSET PURCHASE AGREEMENT


This First Amendment to Asset Purchase Agreement (this "Amendment") is made and
entered into as of November 30, 2012, by and among ASTEC INDUSTRIES, INC., a
Tennessee corporation ("Parent"), ASTEC UNDERGROUND, INC., a Tennessee
corporation ("Seller"), and THE CHARLES MACHINE WORKS, INC., an Oklahoma
corporation ("Buyer").


RECITALS


WHEREAS, Parent, Seller, and Buyer are parties to that certain Asset Purchase
Agreement dated October 31, 2012 (the "Agreement").  Capitalized terms used but
not otherwise defined in this Amendment shall have the meanings set forth in the
Agreement.


WHEREAS, the parties now desire to amend the Agreement as set forth herein.


NOW THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:


1. Malaysia Trencher.  Seller has agreed to manufacture and sell to MMC GAMUDA
KVMRT (T) SDN BHD (the "Malaysian Customer") a Trencher Model T1760 Roadminer
(the "Excluded Roadminer") to be shipped subsequent to the Closing Date.  The
Excluded Roadminer will be excluded from the inventory sold to Seller.  Seller
will sell the Excluded Roadminer and shall be entitled to all revenue and profit
derived from the sale.  To the extent Seller is required to repurchase parts
from the Malaysian Customer after the sale of the Excluded Roadminer, Buyer will
purchase such parts from Seller at cost.
 
2. Purchase Price.  Notwithstanding anything contained in the Agreement to the
contrary, the parties have conducted a test count of Seller's inventory in lieu
of conducting a full physical inventory.  Furthermore, the parties have agreed
that the Purchase Price will be determined subsequent to the Closing Date based
on Seller's November 30, 2012 month-end balance sheet to be prepared and
delivered to Buyer by the close of business on December 5, 2012.  The Purchase
Price shall be paid by Buyer to Seller on or before 2:00 p.m. Eastern Standard
Time on December 7, 2012 by wire transfer of immediately available funds.
 
3. Manufacturing of Products.  Subsequent to Closing, the parties will negotiate
in good faith to memorialize a mutual arrangement pursuant to which Seller will
manufacture Trencor products on Buyer's behalf at Seller's facility in Loudon,
Tennessee, and American Augers, Inc. (the stock of which is being acquired by
Buyer from Parent) will manufacture vertical drills on behalf of Parent at
American Augers, Inc.'s facility in Ohio.
 
4. Inventory with Foreign Subsidiaries.  To the extent inventory of Parent's
foreign Affiliates is not being conveyed in this transaction, the noncompete
provisions of the Agreement shall not prohibit their sale.
 
5. No Other Amendments.  Except as modified by this Amendment, the parties agree
that the Agreement shall remain is in full force and effect according to its
terms.
 
6. Execution.  This Amendment may be executed and delivered in any number of
counterparts, each of which so executed and delivered shall be deemed to be an
original and all of which shall constitute one and the same instrument.  The
exchange of executed counterparts of this Amendment or of signature pages by
facsimile or other electronic transmission shall constitute effective execution
and delivery of this Amendment and may be used in lieu of the original for all
purposes.
 


 


 
[Signature Page to Follow]
 

           14711_00/1201/MT1-1506371_1
 
 

--------------------------------------------------------------------------------

 





 
IN WITNESS WHEREOF, the parties have executed this Amendment as of November 30,
2012.



 
PARENT:
 
ASTEC INDUSTRIES, INC.
 
 
 
By:/s/ Thomas R, Campbell
       Name: Thomas R. Campbell
  Title: Group Vice President-Underground Group
     
SELLER:
 
ASTEC UNDERGROUND, INC.
 
 
 
By:/s/ Thomas R, Campbell
Name: Thomas R. Campbell
Title: Group Vice President-Underground Group



 

 
BUYER:
 
THE CHARLES MACHINE WORKS, INC.
 
 
 
By:/s/ Tiffany Sewell-Howard
Name: Tiffany Sewell-Howard
Title: Chief Executive Officer






 
14711_00/1201/MT1-1506371_1
 
 

--------------------------------------------------------------------------------

 
See File "exh10-20addlschedules.pdf" for copies of additional schedules that
were not in a format convertible to htm.


 